Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page1of125 PagelD #: 126

an angle used by HCSO to financially injure the Plaintiff due to

 

his having had one of their own, Colonel James Previtera, asked

 

to find employment elsewhere (technically terminated from _HCSO)
by  FDLE. Thus, the formation of the secondary corrupt
enterprise against the Plaintiff was first orchestrated by David
Gee at the HCSO and Manuel Menendez at the 13°" Judicial Circuit,

a violation under (Title 18, Chapter 96, Section 1962(b & d)).

 

It was first implemented by Claudia Isom and James Previtera on
3-1-12, case 12-CP-249, a violation under (Title 18, Chapter 96,
U.S. Code 1962(d)). And when the second RICO predicate act was
committed against the Plaintiff during case 14-CA-10278 by
Bernard Silver on 2~-6-15, their actions were in violation of
(Title 18, Chapter 96, U.S. Code 1962(c)). Robert Foster aided
and abetted the primary enterprise in implementing an extrinsic
fraud on the Plaintiff as a member of the secondary enterprise
when he illegally signed a final order permanently dismissing
court case 12-CP-1669 with prejudice, on 05-15-13. See Appendix

A documents.

Both James Previtera and Claudia Isom Wanted to Injure the
Plaintiff Financially Anyway They Could out of Revenge:

1) Claudia Isom was most likely transferred out of the circuit
civil court division prior to 2012 due to the many complaints

made about her to the authorities, two of which were made by the

126
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 2o0f125 PagelD #: 127

Plaintiff to the 13% Judicial Circuit and the Judicial
Qualification Commission {JQ0C) headed by the chief judge of the
Florida Supreme Court during the Plaintiff’s personal injury
lawsuit, around 2002, case O1-CA-5911. And 2) James Previtera
wanted revenge on the Plaintiff for FDLE having strongly
recommending to David Gee that he be removed from both his
position and employment at HCSO due to the Plaintiff having
rightfully complained about this diabolical government employee.
Claudia Isom and James Previtera initially formed the pattern

and purpose behind the RICO predicate acts committed in this

matter. The pattern requirement under RICO, is how related and
continuous the predicate acts are. H.J. Ine. v. Northwestern
Bell Telephone Co., 492 U.S. 229, 233 (1989). The court noted

that “[rletaliatory acts are inherently connected to the
underlying wrongdoing exposed by the whistleblower [?
therefore, ] in most cases, retaliatory acts and the underlying
scheme” will satisfy the: relatedness requirement. DeGuelle v.
Camilli, 664 F. 3d 192 (7th Cir. 2011), Id. at 201, Manuel
Menendez (respondeat superior to Claudia Isom) and David Gee
(respondeat superior to James Previtera) can be sued under Title
18, Chapter 96, Section 1962(b), when they orchestrated the RICO
plan around 2/2012 that was later implemented again on the
Plaintiff starting around 8/2012 by the chief judges office

within the 13°" Judicial Circuit, instructing judges in this

127
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 30f125 PagelD #: 128

district to injure the Plaintiff in his business and/or property
during his court cases. The accomplices are: Ciaudia Isom;
Manuel Menendez under Sections § 1962(b) and the Respondeat
Superior Doctrine; James Previtera; David Gee under Section §
1962(b) and the Respondeat Superior Doctrine, for the above

cited reasons.

Further Analysis of the Ultimate Facts and Laws Supporting the
Counts of Section 17:

The Court held that the mail fraud statute protects traditional
property rights, “but does not refer to the intangible right of
the citizenry to good government.” McNally v. United States,
483 U.S. 350 (1987), Id. at 356. In 1988, Congress voided the
McNally v. United States “intangible rights” limitation by
amending the mail fraud statute, Title 18, Chapter 63, Section
1341, to provide that “the term ‘scheme or artifice to defraud’
includes a scheme or artifice to deprive another of the

intangible right of honest services.”

 

Skilling v. United States, 561 U.S. 358 (2010), was a United
States Supreme Court case interpreting the honest services fraud
statute, 18 U.S.C. § 1346, The court held, in the case
involving former Enron CEO Jeffrey Skilling, that the honest
services fraud statute, which prohibits "a scheme or artifice to

deprive another of the intangible right of honest services",

128
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 4of125 PagelD #: 129

covers only bribes and kickback schemes (direct or indirect),
where a public official was 1) paid in some way (not necessarily

money) for a particular decision or action, or 2) failed to

 

disclose a conflict of interest, resulting in personal gain

 

(something of value, but not necessarily money).
According to the American Bar Association, Volume 18, Number 3
January/February 2009, by Razzano and Kristin H. Jones, Since

the enactment of 18 U.S.C. § 1346, federal courts have tried to

step into this gap. They have divided the universe of honest
services fraud into two spheres: public and private honest
services fraud. Public honest services fraud is the instrument

used by federal prosecutors to impose the federal government's
view of good government on state and local officials. Since the
national government under our federal system cannot pass bribery
oer conflict of interest laws covering local and state officials,
the honest services fraud statute has become its vehicle for
enforcing its view of good government on state and local
jurisdictions. The | theory is that when a local or state
official 1) takes a bribe, or 2) is embroiled in a conflict of
interest, he or she defrauds the people of the state or locality
of their right to that public official's honest services. The
courts have widely recognized two theories of honest services
fraud in public-sector honest services fraud prosecutions: {1)

bribery, where a public official was paid, with some type of

129
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 5of125 PagelD #: 130

valued benefit (not necessarily money), for a particular
decision or action, or (2) a failure to disclose a conflict of
interest resulting in personal gain (something of value, but not

necessarily money) .

 

The i1lth Circuit’s position is that “fp]Jublic officials
inherently owe a fiduciary duty to the public to make
governmental decisions in the public’s best interest. ‘If the
official instead secretly makes his decision based on his own
personal interests. . . the official has defrauded the public of

his honest services.’”" United States v. DeVegter, 198 F. 3d 1324,

 

1328 (lith Cir. 1999) (quoting United States v. Lopez-Lukis, 102
F, 3d 1164, 1169 (lith Cir. 1997} (emphasis added) (internal
citation omitted).

The First, Fourth, Ninth, and Eleventh Circuit Courts have ail
held that the federal statute does not limit the meaning of
"honest services" to violations of state law.

Ninth Circuit Joins Other Circuits in Ruling that Honest
Services Fraud Conviction of a Public Official Does Not Require
a Violation of State Law:

As the Ninth Circuit decided in United States v. Weyhrauch in
2008: Because laws governing official conduct differ from
state to state, conditioning mail fraud convictions on state law
means that conduct in one state might violate the mail fraud

statute, whereas identical conduct in a neighboring state would

130
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 6of125 PagelD #: 131

not. Congress has given no indication it intended the

criminality of official conduct under federal law to depend on

 

geography. United States v. Weyhrauch, 548 F. 3d 1237 (9th Cir.

2008).

Courts are divided over how much knowledge a defendant must have
of the criminal enterprise to be a conspirator under § 1962(d)..
The District of Columbia Circuit and the Second Circuit have
held that the plaintiff must allege that the defendant knew
about and agreed to facilitate the scheme. RSM Prod. Corp. Vv.

Freshfields Bruckhaus Deringer U.S. LLP, 682 F. 3d 1043, 1052
(D.C. Cir. 2012) (upholding dismissal of RICO conspiracy claim
because “RSM failed to allege facts sufficient to support a
plausible inference that Freshfields knew of and agreed to
further the pribery-racketeering conspiracy”) and Baisch v.

Gallina, 346 F. 3d 366, 377 (2d Cir. 2003) (quoting Saiinas v.

United States, 522 U.S. 52, 66 (1997). Similarly, the Seventh
Circuit has stated that the defendant must “knowingly agree to
facilitate the activities of those who operate or manage a
eriminal enterprise.” Frost Nat’l Bank v. Midwest Autohaus,

ine., 241 F. 3d 862, 869-70 (7th Cir. 2001) .— See also Brouwer
v. Raffensperger, Hughes & Co., 199F. 3d 961 (7th Cir. 2000) and
Frost Nat’l Bank v. Midwest Autohaus, Inc., 241 F. 3d 862, 869-
70 (7th Cir. 2001). According to the Fourth and Fifth Circuits,

the plaintiff must prove only that the “defendant participated

131
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 7of125 PagelD #: 132

in the conspiracy with knowledge of the essential nature of the
plan.” United States. v. Tillett, 763 F. 2d 628, 632 (4th Cir.
1985) and United States v. Elliott, 571 F. 2d 880, 903-04 (5
Cir. 1978). It is “not necessary to prove that the defendant
knew all of the details of the unlawful enterprise or the number
or identities of all the co-conspirators.” Dale v. Frankel, 131
F. Supp. 2d 852, 860 (S.D. Miss. 2001) (quoting United States v.
Posada-Rios, 158 F. 3d 832, 858 (Sth Cir. 1998)).

The accomplices cited in Section 17 denied both the Plaintiffs
and the decedent their state and federal substantive due process
rights under the 5 and 14 amendment to the U.S. Constitution.
At this point, the RICO predicate acts committed by Claudia Isom
and James Previtera did not keep the Plaintiff from acquiring
any money owed to him (no business or property damages), but the
alliance formed at this time did so on 2-6-15 in case 14-CA-

10278. James Previtera and Claudia Isom initially help start

 

all of the racketeering activities committed by the state

judicial enterprise on the Plaintiffs and decedent in this

 

matter! The agreement HCSO had with the 13 Judicial Circuit,
- approved, orchestrated and overseen by both Manuel Menendez at
the 13° Judicial Circuit “and David Gee at HCS50, was the
beginning of Florida judges violating both the Plaintiff’s and
decedent’s state and federal substantive due process rights

under Title 18, Chapter 96, Section 1962{(c} since 2/2012 because

132
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 8o0f125 PagelD #: 133

of the following: The court emphasized that “one who opts into.
or participates in a conspiracy is liable for the acts of his
[or her] co-conspirators which violate [S]lection 1962(c), even
if the defendant did not personally agree to do, or to conspire
with respect to, any particular element.” Smith v. Berg, 247 F.
3d 532, 534 (3d Cir. 2001), Td at 537. See also Connecticut
General Life Ins. Co. v. New Images of Beverly Hills, 257 F.
App’x 49 (9° Cir. 2007).

The | agreement between James Previtera, Claudia Isom, Manuel
Menendez and David Gee was a racketeering violation on 3-1-12,
during case 12-CP-249, under Title 18, Chapter 96, U.S. Code
1962 (d), as the initial RICO plan and first RICO predicate act
committed to monetarily injuring the Plaintiff in the future.
And on 2-6-15, during case 14-CA-10278, under Title 18, Chapter
96, U.S. Code 1962({c), as participants under 1} (Title 18,
Chapter 96, Codes § 1961-1968), 2) (Titie 18, Chapter 63, U.S.
Codes § 1341, 1343 & 1346), 3) (Title 18, U.S. Code § 3), 4)
{Title 42, Chapter 21, Section 1983), 5) Title 18, Chapter 13,
U.S. Codes § 241 & 242, 6) Title 18, Chapter 95, Section 1956
and 7) Fraud on the Court, an injury to the Plaintiff's property
interest was first committed by the secondary enterprise.

Claudia Isom’s RICO predicate act during case 12-cP-249 became -
the first RICO predicate act committed in this matter, and when

Bernard Silver joined up with the secondary enterprise on 2-6-15

133
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 9of125 PagelD #: 134

(within four (4) years from 3-1-12 with the first injury
committed) and violated the Plaintiff's state and federal
substantive due process rights, by illegally dismissing case 14-
CA-10278, he helped in covering up both the aggravated
manslaughter (Florida statute 782.07) of the decedent and
legally aided and abetted the defrauding of the Plaintiff by the
primary enterprise on 5-15-13.

Thus, the second RICO predicate act was committed in this matter
by the secondary enterprise, forming both the pattern and
purpose of racketeering activities committed on the Plaintiff
and decedent since 3-1-12, case 12-CP-249, in Hillsborough
County, Florida, home of the proud and the brave, but not the
free. In United States v. Price, 383 U.S. 787 (1966) and United
States v. ReBrook, 837 F. Supp. 162, L771 (S.D.W.Va. 1993), rev.
in part, 58 F. 3d 961 {4th Cir. 1995}, cert. den. 516 U.S. 970
{1995}, the Court reasoned as follows: Concrete parameters
outlining the duty of honest service should not be necessary in
order for a person to be charged with violating this duty. The
concept of the duty of honest service sufficiently conveys
warning of the proscribed conduct when measured in terms of
common understanding and practice. The Constitution requires no

more.

134
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 10o0f125 PagelD #: 135

Section 18. Craig Villanti, Daniel Sleet and Anthony Black

{secondary enterprise) can be sued under (Title 18, Chapter 96,

 

Codes § 1961-1968), (Title 18, Chapter 13, U.S. Codes § 241 &

242), (Fraud on the Court) and (Title 18, U.S. Code § 3), for

 

 

participating under (Title 18, Chapter 96, Section 1962(¢})) when
they failed to reverse Chet Thorpe’s false order made on 11-27-
18, case 18-CA-1537, that was appealed with the 2DCA, case 2D18-
4761, as a Writ of Quo Warranto and affirmed by these same
accomplices on 01-24-19 in the ever continuing RICO plan
implemented now by Chad Chronister at HCSO and Ronaid Ficarrotta
at the 13°® Judicial Circuit to defraud and injure the Plaintiff

in his business or property interests under (Title 18, Chapter

 

63, U.S. Codes § 1341, 1343 & 1346). This bogus ruling by the

 

state judicial enterprise was yet another RICO predicate act
used for the purpose of A) further monetarily injuring the
Plaintiff, but in his business interest to the amount of
$15,000, by defrauding the Plaintiff out of his state and
federal constitutional rights as racketeers in violation of the
Civil RICO Act when they were legally required by law to act
appropriately.

Once Manuel Menendez gave the word for Claudia Isom to defraud
the Plaintiff during his guardianship case (12-CP+249) back in
2/2012, with the approval of upper management within the state

judicial enterprise, Edward LaRose’s obedient 2DCA judges in

135
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 110f125 PagelD #: 136

turn accommodated the request made by their superior under Title
18, Chapter 96, 1962(c) as willing members of the secondary
enterprise. The accomplices are: Charles Canady, Rick Scott,
Pamela Bondi (upper level management under Section § 1962 (b))
within the secondary enterprise), Edward LaRose (Section §
1962 (b)), Craig Villanti, Daniel Sieet, Anthony Black, Chet
Thorpe, Ronald Ficarrotta (Section § 1962(b)) and Michael D'Lugo.
And the Defendants are: Chart Industries, Inc. for vicarious
liability under the Respondeat Superior Doctrine in conjunction
with Section § 1962(b & c) violations and ABC, Inc. for
vicarious liability under the Respondeat Superior Doctrine in
conjunction with Section § 1962(a, b & c) violations, damaging
the Plaintiff's business interests in Florida court cases as of

6-21-18.

Further Analysis of the Ultimate Facts and Laws Supporting the
Counts of Section 18: |

For either a § 1962(d) conspiracy or § 1962(c) activity claim,
the defendant need not agree to operate or manage the
enterprise. Salinas v. United States, 522 U.S. 52, 63 (1997)
{holding that “f{a] conspiracy may exist even if a conspirator

does not agree to commit or facilitate each and every part of

 

the substantive offense.”). Rather, the defendant may be liable

if it knowingly agrees to facilitate others who operate or

136
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 120f125 PagelD #: 137

manage the enterprise. For example, in Brouwer Vv.
Raffensperger, Hughes & Co., the Seventh Circuit reconciled a
perceived conflict between the Supreme Court’s opinions in
Salinas and Reves by holding that to be actionable, the
agreement need not be to manage the enterprise, but to
“facilitate the activities of those who do.” Brouwer v.
Raffensperger, Hughes & Co., 199 F. 3d 961 (7th Cir. 2000). See
also MCM Partners, Inc., 62 F. 3d 967; United States v.
Quintanilla, 2 F.3d 1469, 1485 (7th Cir. 1993); United States v.
Starrett, 55 F. 3d 1525, 1547-48 (11th Cir. 1995}; Tonnemacher
v. Sasak, 859 F. Supp. 1273, 1277-78 {D. Ariz. 1994); Fid. Fed.
Sav. & Loan Ass‘n, 830 F. Supp. at 261 and Jones v. Meridian
Towers Apartments, Inc., 816 F. Supp. 762, 772-73 (D.D.C. 1993).
The Seventh Circuit reconciled a perceived conflict between the
Supreme Court’s opinions in Salinas and Reves by holding that to
be actionable, the agreement need not be to manage the
enterprise, but to “facilitate the activities of those who do.”
Brouwer, 199 FE. 3d at 967. The Third Circuit has similarly held
that a “defendant may be held liable for conspiracy to violate §
1962({c) if he knowingly agrees to facilitate a scheme which
includes the operation or management of a RICO enterprise."

Smith v. Berg, 247 F. 3d 532, 5938 (3d Cir. 2001).

137
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 130f125 PagelD #: 138

Section 19. All of the Defendants and co-conspirators (owners,
employees, insured agents, agents and other accomplices) either
directly implemented, and/or assisted in (even by turning a
blind eye to) under Title 18, U.S. Code § 3, the racketeering
activities committed in violation of the Plaintiffs’ and
decedent’s 5th and 14th U.S. constitutional amendment rights by
their having participated in violation of the RICO Act, under
Title 18, Chapter 96, Section 1962(a and/or b and/or c and qQ),
for either profit or gain (something of value). Something of
value by definition is 1) anything that is pecuniary (monetary)
or compensatory (used to offset) in value to a person, or 2) the
primary significance of which is economic gain (income
generated). USLegal.com. Since a favor given for a favor owed,
is a compensatory service, there need not be any monetary

payment or exchange wnder the Civil RICO Act for services

rendered. And just satisfaction for a dirty job well done for
the good of the enterprise is payment enough! No proof of
economic motive is required under the Civil RICO Act. Nat’l

 

Org. for Women, Inc. v. Scheidiler, 510 U.S. 249, 255-58 (1994).

 

RICO does not require proof that the RICO predicate acts
committed due to racketeering in Section § 1962(c) were
motivated by an economic purpose. The "enterprise" in
subsection (c) of Title 18, chapter 96, Section 1962, connotes

generally the vehicle through which the unlawful pattern of

138
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 140f125 PagelD #: 139

racketeering activity is committed. Since this vehicle is not
being acquired (as an asset would be), it need not have a
property interest that can be acquired nor an economic motive
for engaging in illegal activity; it need only be an association
in fact that engages in a pattern of racketeering activity. Nor
is an economic motive requirement supported by the congressional
statement of findings that prefaces RICO and refers to
activities that drain billions of dollars from America's
economy. See Sedima, S.P.R.L. v. Imrex Co., 473 U. S. 479, 499.
pp. 256-262.

All of the Defendants and their co-conspirators {owners,
companies, agencies, employees, insured agents, agents and other
accomplices) have been a part of the systematic and continuous
state and federal substantive due process right violations over
the last seven (7) years or more, orchestrated and committed by
the four (4) corrupt enterprises (primary, secondary, third and
fourth) cited, in violation of the Racketeer Influenced and
Corrupt Organization (“RICO”) Act, all of which are still
continuing in nature, and continuing against the Plaintiffs and
the decedent. As grounds therefore, Plaintiffs allege as

follows:

20. Jurisdiction and Venue:

139
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 15o0f125 PagelD#: 140

First, Section 1965(b) of RICO provides that process may be
served “in any judicial district of the United States” when
required by the “ends of justice.” Being that the Plaintiffs
would not, by beyond reasonable doubt evidence, receive a fair
and equitable ruling in any Florida U.S. district court due to
lecal political influences, as seen in the Plaintiff's federal
case 8-17-CV-219-7-36MAP on 5-9-17, and being that ABC, Inc.
(Disney) has offices, agents and affiliates in every major city
in America, Title 18, Chapter 96, Section 1965(d) is applicable
in that it allows process to be served “in any judicial district

in which such person resides, is found, has an agent, or

 

transacts his affairs.”

 

Title 18 U.S. Code §1965. Venue and process, U.S. Code Notes:

(a} Any civil action or proceeding under this chapter against
any person may be instituted in the district court of the United
States in which such person resides, is found, has an agent, or
transacts his affairs.

WMIW, virtual and VHE digital channel 8, is an ABC-affiliated
television station licensed to Poland Spring, Maine, United
States and serving the Portland, Maine television market,
including southern Maine and eastern and northern New Hampshire.
The station is owned by the Hearst Television subsidiary of
Hearst Communications, as part of a duopoly with Portland-

licensed CW/MyNetworkTV affiliate WPXT (channel 51). The two

140
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 16 of 125 PagelD #: 141

stations share studios on Ledgeview Drive in Westbrook; WMIW's
transmitter is located in West Baldwin, Maine.

WMIW also operates a low-powered digital fill-in translator {on
UHF channel 26 or virtual channel 8 via PSIP) from the Time and
Temperature Building in downtown Portland's Monument Square. The
translator serves the immediate part of Portland and some
surrounding areas to serve viewers that have difficulty
receiving the main signal.

ABC, Inc. provides advertising from its customers, through its
affiliated broadcasting stations, on signals transmitted from

towers to end users in particular forums.

If a RICO plaintiff can show that at least one defendant

"resides, is found, has _ an agent, or transacts his affairs" in

 

the forum, then Jurisdiction is proper as to ail other
Gefendants if "the ends of justice require." Rolis-Royce, 576
FEF. Supp. 2d at 779; Paolino v. Argyll Equities, L.4.C., 401 F.
Supp. 2d 712, 718 (W.D. Tex. 2005). Due process in such cases
is satisfied if the nonresident defendant has sufficient minimum
contacts with the United States. See Busch, 11 F. 3d at 1258;
Rolls-Royce, 576 F. Supp. 2d at 782. Accordingly, courts have
approved nationwide service of process under both § 1965(b) and
§ 1965(d). ESAB Group, Inc. v. Centricut, Inc., 126 F. 3d 617,

626-27 (4th Cir. 1997), holding that court had jurisdiction

141
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 170f125 PagelD #: 142

because defendant was served under nationwide service of process
provision in Section 1965(d). And Republic of Panama v. BCCI
Holdings (Luxembourg) S.A., 119 F. 3d 935, 942 (11th Cir. 1997},
Section 1965{d) “provides for . . . nationwide service of
process.” And PY United Can Co. Ltd. v. Crown Cork & Seal Co.,
138 F. 3d 65, 70-72 (2d Cir. 1998, finding that Section 1965 (b)
provides for nationwide service of process. And Stauffacher v.
Bennett, 969 F. 2d 455, 460 (7th Cir. 1992}, finding nationwide
service of process in Section 1965(b)), superseded by Central
States, Se. & Sw. Areas Pension Fund v. Reiner Express World

Corp., 230 F. 3a 934 (7th Cir. 2000).

21. The Plaintiffs claim a financial loss that is ascertainable
and definable, 1) Mr. Schneider’s property interest loss amounts
to $1,060,000 ($700,000 cash, $225,000 home, $100,000 in coins
and $35,000 in car & home furnishings) after being defrauded in
case 12-CP-1669 and 2) his business interest loss amounts to
$15,000 after being defrauded in case 18-CA-1537. Ms. Kimbail’s
property interest loss amounts to $240,324 after being defrauded
in case 17-CA-6219. And Mr. Schneider’s property interest loss

amounts to §6720 after being defrauded in case 17-CA-6219.,

22. The Plaintiffs claims standing to sue under Title 18,

chapter 95, Section 1962(a), {b), {c) and ({d). 1) The

142
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 180f125 PagelD #: 143

plaintiffs are persons 2) who sustained injuries 3) to their
business and/or property interests 4) by reason of the
Defendants! violations under § 1962. The Court confirmed that a
“RICO “plaintiff only has standing if, and can only recover to
the extent that, he has been injured in his business or property
by the conduct constituting the violation.” Sedima, S.P.R.L. v.

Imrex Co., 473 U.S. 479, 493-99 (1985), Id. at 496,

23. The Plaintiffs currently claim federal jurisdiction
pursuant to the Civil RICO Act, Title 18, Chapter 96, Codes §
1961-1968; Title 42, Chapter 21, Subchapter 1, U.S. Code §
1985(3) & 1983; Civil RICO Act Title 18, Part 1, Chapter 95,
Sections 1954, 1956(a) & 1959; Title 18, U.S. Codes § 2? & 3;
Title 18, Chapter i, U.S. Code § 4; Title 18, Chapter 41,
Section 880; Title 18, Chapter 73, Section 1512; Title 42,
Chapter 21, U.S. Code § 1988; Title 18, Chapter 216, Section
3333; Title 18, Chapter 42, Sections 891-894; Title 18, Chapter
13, U.S. Codes § 241 & 242; common law tort of tortious
interference with diversity of citizenship and damages over
$75,000; Title 18, Chapter 63, U.S. Codes § 1341, 1343 & 1346;
Title 18, U.S. Codes § 201(b) (3) & 201(b) (4); Fraud on the Court
and Titie 42, Chapter 21, Section 1983, all of which extends the

jurisdiction to ali federal courts.

143
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 19 of 125 PagelD #: 144

24. The Plaintiffs bring this suit for violations of certain
protections guaranteed to them and the murdered decedent under
the First {1), Fifth (5) and Fourteenth (14) Amendments to the

Federal Constitution under color of Law.

25. The Plaintiffs, Darryl Schneider and Sandra Kimball, are
natural born citizens of the U.S. residing at 10406 N. 26th

Street, Tampa, Hillsborough County, Florida 33612,

26. The Defendants who were working for any number of
enterprises involved in this matter during their employment,
aiding and abetting other racketeering members who were
defrauding and depriving the Plaintiffs and decedent of their
state and federal civil rights for either profit or gain
(something of value), when they directly implemented and/or
assisted (even turning a blind eye to) under Title 18, U.S. Code
§ 3, for the purpose of both A) covering up the prior
racketeering activities committed by the three (3) local
enterprises and B) monetarily damaging the Plaintiffs’ business
and/or property interests by soliciting the court to launder
money owed to the Plaintiffs under Title 18, Chapter 95, Section
1956, when they were legally required by law to = act
appropriately. All of the government Defendants and their

accomplices are still continuing to act as accessories after the

144
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 200f125 PagelD #: 145

fact by using their positions to do so either in the 13th
Judicial Circuit, HCSO, 2DCA, Florida Governor’s Office, Florida
Attorney General’s Office, Florida Supreme Court, Florida
Department of State and Legislative Affairs, State Attorney’ s
Office, Trump Administration, FBI, DOJ and Hillsborough County
Coroner’s Office, all co-conspirators in this matter under the
Civil RICO Act, when they denied the Plaintiffs and decedent
their state and federal substantive due process rights to
respectively money owed and the decedent’s murderers brought to

justice.

27. This is a civil action for violations of Title 18, Chapter
96, U.S. Codes § 1961-1968 (“Racketeer Influenced and Corrupt
Organizations Act” or “RICO”) and other federal statutes cited.
RICO addresses the corrupt abuse and misuse - usually covertly —
of organizations, entities, businesses, institutions or even
governments or government agencies, such that superficially,
legitimate entities actually operate for illegal purposes

irrelevant to the entity’s purpose.

28. This Court has subject matter jurisdiction over this action
pursuant to Title 28, Chapter 85, Codes § 1330, 1331 and 1332
and Title 28, Chapter 97, Section 1603. Jurisdiction is also

proper pursuant to Title 18, Chapter 96, U.S. Code § 1965, which

145
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 210f125 PagelD #: 146

allows for nationwide jurisdiction pursuant to the Racketeer
Influenced and Corrupt Organizations Act (“RICO”), Title 18,
Chapter 96, U.S. Codes § 1961-1968 and racketeering activities

under Title 18, Chapter 95.

29. This Court has subject matter jurisdiction over this action
pursuant to Title 28, Chapter 85, U.S. Code § 1343 - Civil

rights and elective franchise, specifically Title 42, U.S. Code

§1985(1) - Conspiracy to interfere with civil rights of
subordinate trial judges by Manuel Menendez and Ronald
Ficarrotta having made their judges injure the Plaintiffs and
decedent fully and completely in the 13° Judicial Circuit, or be
transferred to criminal court (Mark Wolfe and Elizabeth Rice
were transferred to criminal court compliments of Ronald

Ficarrotta).

30. Jurisdiction is alse proper under Davis v. Passman, 442
U.S. 228 (1979), in so far as the actions violated the Pifth (5)
Amendment to the U.S. Constitution in violation of the equal

protection component of this Amendment’s due process clause.

31. This Court has supplemental jurisdiction over this action

pursuant to Title 28, Chapter 85, U.S. Code § 1367.

146
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 22 0f 125 PagelD #: 147

32. And this Court also has jurisdiction over this action
pursuant to Title 28, U.S.C. § 1361, to order Clarence Thomas to
perform the mandatory duty (writ of mandamus) of notifying the
proper authority (DOJ) of a murder having been committed. Under
federal law, it is a felony for an officer, or employee, of the
U.S. government, to fail to report (cover-up) the knowledge of a

federal crime.

33. A complaint must be sustained, if relief could be granted
under any set of facts that could be proved consistent with the
allegations. Federal Rule of Civil Procedure, Rule 8. Hishon
v. King & Spalding, 467 U.S. 69 (1984) citing Conley v. Gibson,

355 U.S. 41, 45-46 (1957).

34. Civil RICO Statute of Limitations:

In a U.S. Supreme Court decision regarding the statute of
limitations in civil RICO actions, the Court held in Rotella v.
Wood 528 US 549, (2000), that the four-year statute of
limitations period begins as soon as the plaintiff discovers his
injury, wvegardless of when the fraud causing that injury is
discovered. This was an all-around wrong ruling since there was
no second RICO predicate act committed in this case to call ita

RICO case. Did the U.S. Supreme Court use the Rotella case to

147
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 230f125 PagelD #: 148

wrongly limit the pattern requirement in RICO cases, or did they
wrongly make a RICO ruling on a common law fraud case? Both!
Looking at the following facts of the Rotella case:

1) There were no RICO predicate acts committed under Title 18,
Chapter 96, Section 1961(1). Improper relationships and illegal
agreements without more details, are not Section § 1961(1)
Violations, just common law fraud torts. And there was no
indication that Mr. Rotella was made to stay at a medical
facility longer than he should have. Was Mr. Rotella in a
locked facility, or could he have just walked out?

2) If there was racketeering on Mr. Rotella, he was not within
the terms of Section § 1961(5) which is a 10 year limit for
having filed his claim between the first and second RICO
predicate acts committed.

3) Mr. Rotella did not have any stated property or business
injuries.

So Rotella was technically a fraud case, not a RICO case. The
U.S. Supreme Court took the applicable facts of a common law
fraud case and falsely used them to illegally limit the use of
the RICO Pattern Discovery Rule in 2000. Fraud! The crooked
U.S. government, through the U.S. Supreme Court, used the
Rotella case to illegally undermine the mandatory Pattern
Discovery Rule requirement when this case did not have a pattern

of RICO predicate acts toc have been a RICO case. Fraud! The

146
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 240f125 PagelD #: 149

U.S. government was obviously trying to undermine the RICO rules
and disenfranchise U.S. citizens of their legal right to sue
under the Civil RICO Act. The Rotella case was no different
than a fraud case.

There is a RICO Pattern Discovery Rule requirement in place in
Section § 1961(5), so you can prove that a racketeering tort,
not a common law fraud tort, was committed. Under the RICO Act,
the two (2) RICO predicate acts committed must “amount to or
pose a threat of continued criminal activity.” H.J., Ine. v.
Northwestern Bell Tel. Co., 492 U.S. 229, 238-39 (1989). Also,
if another victim besides you was defrauded by the same
enterprise using their same RICO pattern for the same purpose
and you knew it, how would you apply the Continuing Violation
Rule (CVR) to your lawsuit when there was no second RICO
predicate act committed on you within the four (4) year
limitation period? CVR violation has to be committed on the

same victim.

Now let us look at this court case and its applicable facts that
Fit right in with the RICO Act ruies:

You can sue an opposing party in a court case under the RICO
Act, if at least one (1) opposing party illegally benefited by
having filed a clearly false pleading that was ruled favorably

on, or if they subsequently acguiescing in after illegally

149
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 250f125 PagelD #: 150

benefiting from one (1) RICO injury committed on you during the
case, 2) with the injuring enterprise consisting of at least one
(1) judge, 3) that committing two (2) RICO predicate acts on
you, thus forming the pattern requirement under the RICO Act, 4)
when you were denied honest services.

Sc how do you tell if a judicial referee in a court case was
acting as either 1) a member of a state judicial enterprise that
was in on the plan to defraud you, 2) just erred or 3)
personally and individually defrauded you one time for spite,

not as a member of an enterprise? By taking additional legal

 

recourse in: 1) Filing for a rehearing and submitting
correspondence to the judge, telling him or her that, if he or
she commits a second (2) RICO predicate act on you by affirming
their obviously false prior ruling, you will sue him or her and
their co-conspiring benefactors for any injuries caused in state
or federal court under the RICO Act and provide a copy to
opposing parties. 2) Filing an appeal. Or 3) filing a_new
complaint with new counts and claims for the same or different
(any) property or business interest owed to see if one (1) more
RICO predicate act is committed by the same or a different judge
working for the same state judicial enterprise, resulting in a
second (2) RICO predicate act committed on you, thus confirming
a judicial conspiracy to defraud under the RICO Act. After a

second RICO predicate act resulting in an 1) illegal dismissal,

150
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 260f125 PagelD #: 151

2) permanent illegal suspension of some part of the discovery
precess or 3) an order stopping you from adding counts and
claims to your complaint to conform with the evidence (all
honest services frauds) in a A) related or B) new case, injuring
the same victim or victims in any property or business interest,
the victim or victims should know absolutely that state judicial
racketeering was in play, not an error, or a personal onetime
spite ruling by a judge (a Section § 1983 violation) who caused
an injury, and can sue any one of their co-conspirators from any
of their court cases who unjustly benefited (vicarious liability
or subsequently acquiescing in) in violation of the RICO Act.

It is not the two (2) RICO predicate acts committed by opposing

 

parties that starts the RICO accrual process, but after the
second (2) RICO predicate act judicially committed within the
ten (10) year limit under Section § 1961(5) and not more than
four (4) years after the first injury (RICO predicate act) was

committed (Rotella case), that resulted in at least one (1)

 

injury during one (1) court case, to a party’s or parties’
property or business interest, and the victim or victims are
still within the statute of limitations for filing a _ RICO
complaint without tolling.

A RICO injury in a court case is usually the result of either 1)
an illegal dismissal without further legal recourse taken, or

the 2) illegal suspension of some part of the discovery process

151
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 27 0f125 PagelD #: 152

that stops you from moving the case forwards to trial with all
of the evidence without further legal recourse taken. Or 3) an
illegal order that keeps you from adding counts and claims to
conform with the evidence, illegaliy benefiting an opposing
party or parties without further legal recourse taken.

In numbers 1 and 2 above, opposing parties would have to file
false pleadings for the judge to deny honest services in these
types of judicial order rendered, but in number 3, no false
pleading would need to be filed by opposing parties.
Consequentiy, an opposing party would have a reasonable amount
of time to subsequently acquiescing in (30 days) by allowing the
judge’s illegal order to stand that wrongly benefited them, or
you could sue them too.

Judges and their state judicial enterprises pose the real threat
of continued RICO activity within the court system, not opposing
parties. WITHOUT JUDICIAL RACKETEERING IN COURT CASES, THERE

WOULD BE VERY FEW RICO INJURIES COMMITTED DURING COURT CASES!

In any event, the Plaintiffs’ RICO case has three (3) huge
differences from the Rotella case in that due to the Plaintiff's
tenacity (due diligence) in fighting multiple cabals
(enterprises) during multiple court cases.

1) The RICO predicate acts committed, first starting on 3-1-12,

during case 12-CP-249, that started all of the defrauding

152
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 280f125 PagelD #: 153

tactics used in injuring the Plaintiffs and decedent in nine (9)
different court cases, out of four (4) different money amounts
owed, have been continuous nonstop! Case 12-CP-1669 was a
Florida Slayer Statute tort ($1,060,000); case 14-CA-10278 was a
tortious interference with inheritance tort ($1,060,000); cases
14-CA-12557 and 16-CA~-4693 were malpractice torts ($1,060,000);
case 17-CA-902 was a slander tort ($1,060,000); case 8-17-CVv-
219-7-36MAP was a federal Title 42, Chapter 21, Section 1983
tort {reversal of erder sought); case 17-CC-403 was a
misrepresentation tort ($15,000) still on hold; case 17-CA-4051
was a fraud tort ($1,060,000) with appellate case 2D19-1384 just
affirmed on 12-27-19; case 17-CA-6219 is a theft and dignitary
tort ($6720 owed to Mr. Schneider and $239,724 owed to Ms.
Kimball) still in litigation. There is a current tenth (10)
court case, case i17-CA-8903, which is a personal injury tort
ease that the Plaintiff has not yet been injured in under the
RICO Act, but opposing parties did committed wire fraud (Section
§ 1343) in this case by filing clearly false solicitation
pleadings, a violation under Title 18, Chapter 96, Section

1962 (d) .

Consequently, there is no statute of limitations problem under
the Last Predicate Act Rule or the Continuing Violation Rule in

tolling the statute of limitations in this matter because each

153
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 290f125 PagelD#: 154

RICO predicate act committed was within the four (4) year
limitation period that resulted in a new and independent injury,
or new "discrete act”, that followed the same RICO pattern of
defrauding the Plaintiffs in their property or business
interest. After a civil RICO claim has accrued (pattern of
racketeering exists), there will frequently be additional,

independent injuries that will result from the same violation of

 

§ 1962. Bankers Trust Co. v. Rhoades, 859 F. 2d 1096 (2d Cir.
1988).

As the Supreme Court made clear in Sedima, RICO injuries flow
from individual predicate acts, not from the pattern itself.
473 U.S. at 495-97, 105 S. Ct. at 3284-85.

The difference in these two accrual methods cited above is: 1)
The Last Predicate Act Rule does not require another individual
and separate injury to the pattern of RICO predicate acts
committed to toll the statute of limitations an additional four
(4) years, just another predicate act, but the Continuing
Violation Rule does require another individual and separate
injury committed on the same victim within four (4) years from
the prior injury. But according to the Rotella Case, it does
not matter if another injury was committed on a different
victim, thus starting the accrual process, but it does if you
are enacting the Continuing Violation Rule. When each

additional RICO predicate act is committed with an injury on the

L54
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 300f125 PagelD #: 155

same victim, as is the case in this matter, the statute of
limitations is tolled for another four (4) years under CVR.
Thus, both the Continuing Violation Rule and the Last Predicate

Act Rule are applicable to this case.

Continuing Violation Doctrine is the principle that a tort

continuing or repeating over time is treated as a whole such

 

that the statute of limitations begins to run not when the
tortious conduct begins, but when it ends. And the injuries
occurring within the limitation period were not simply a
continuation of the same injury that was sustained by the victim
er victims. Each new RICO predicate act (clear abuse of
discretion) committed on the Plaintiffs’ as honest services
frauds resulted in repeated injuries (new) implemented until the
cases were damaged enough to end them! Whether they were
committed in conjunction with a 1) revised complaint ordered
during the same case, 2} a deposition denied during the same
complaint or 3) an order by a judge that denied the Plaintiffs’
their state and federal substantive due process rights to keep
or add claims and counts to their revised complaints to conform
With the evidence during the same case, it newly injured them

under the RICO Act.

 

155
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 310f125 PagelD #: 156

In Larson v. Ferreligas Partners, No. 15-2789 (8th Cir. 2016),
The majority held that, in an antitrust conspiracy suit, a
continuing violation tolls the statute of limitations as long as
there were unlawful acts (e.g., sales to the plaintiff) within
the limitations period, even if the alleged conspiracy was
hatched outside the four-year statute of limitations period.
The dissent, however, argued that to avoid dismissal plaintiffs
are required to show a live, ongoing conspiracy within the
limitations period. This is the case in this matter where the
sale of honest services to consumers (the Plaintiffs) by the
local courthouses were repeatedly denied (antitrust).

in Kiehr v. A.O. Smith Corp., 521 U.S. 179 (1997), the majority
held that, in an antitrust suit, each allegedly unlawful sale
restarts the running of the statute of limitations regardless of
whether the plaintiff had earlier knowledge of the allegedly
illegal conduct. In doing so, the majority recognized several

weaknesses in this argument-namely, that Klehr was a RICO case

 

and that the relevant passage in that decision is dicta {did not

apply). Nonetheless, it concluded that deference was owed to

 

Kiehr’s expression of the continuing violation doctrine, which

it read as consistent with other Supreme Court antitrust

decisions.

156
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 320f125 PagelD #: 157

The Continuing Violation Rule is Applicable to All types of Tort

 

Law Cases throughout America:

Delaware State Coll. v. Ricks, 449 U.S. 250, 261 n. 15, 101 5S.

ct. 498, 66 LL. Ed. 2d 431 (1980) ("Mere requests to reconsider
cannot extend the limitations periods applicable to the

civil rights laws."). However, it is apparent from the Supreme

Court's discussions in Morgan and Ledbetter that an employee who

renews his request for particular accommodations may bring suit

based on a new "discrete act" of discrimination if the employer

 

again denies his request. In Morgan, the Court explicitly
stated that "[t]he existence of past acts and the employee's
prior knowledge of their occurrence ... does not bar employees
from filing charges about related discrete acts so long as the

acts are independently discriminatory and charges addressing

 

those acts are themselves timely filed (in RICO, 4 years)." 536
U.S. at 113, 122 8. Ct. 2061; see also Ledbetter, 127 S. Ct. at
2174 ("{A] freestanding violation may always be charged within
its own charging period regardless of its connection to other
violations."). All of the injuries committed on the Plaintiffs
and decedent during their court cases were freestanding
(independent) violations, irregardless of their relationship to
the same property interest, business interest or murder
investigation because they were independent and separate from

each other and no res judicata or collateral estoppel rules were

157
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 330f125 PagelD #: 158

applicable to any of the Plaintiffs’ cases, but because the
cases had to do with the same RICO pattern by the same
enterprises, on the same victims, the Continuing Violation Rule

is applicable in this matter.

Continuing Violation Rule espied its origins in tort law, e.g.,
Dziura v. United States, 168 F. 3d 581, 583 (1st Cir. 1999).
The doctrine permits a plaintiff to recover for wrongdoing
transpiring outside of the limitations period, which is saved
from the limitations bar because of its connection to more
recent misconduct. See O'Rourke v. City of Providence, 235 F.
3d 713, 730 (ist Cir. 2001). The Continuing Violations Doctrine
has grown so closely associated with employment discrimination
claims that some courts have assumed that the doctrine
originated in cases interpreting Title VII. Velazquez v.
Chardon, 736 F. 2d 831, 833 (lst Cir. 1984). A serial violation
occurred when the defendant committed a series of discriminatory
acts directed against a single plaintiff. Provided that an
anchoring act of discrimination occurred within the limitations
period preceding the filing of an administrative charge, the
plaintiff could recover for all related instances of
discrimination, subject to certain additional requirements that
varied from circuit to circuit. Sabree v. United Bhd. of

Carpenters & Joiners Local No. 33, 921 F. 2d 396,401 (ist Cir.

158
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 340f125 PagelD #: 159

1990). In continuing violation scenarios the discovery ruie
May create a longer limitation period than would the continuing
violation doctrine, where the harm becomes discoverable long
after the unlawful conduct has ceased, or in cases the separate
accrual version of the doctrine is applicable long after the
particular segment of the conduct which caused the harm took
place. Rodriguez v. Banco Cent., 917 F. 2d 664, 666 (1st Cir.
1990). Where recurring conduct of a uniform nature is at issue,
both its factual and its. legal link with the future harm follow
from the presumed presence of such links in the past. Wessmann

v. Gittens, 160 F. 3d 790, 818 (lst Cir. 1998).

Last Predicate Act Rule is Also Applicable to this Case:

[E]rom the date the plaintiff knew or should have known that the
elements of the civil RICO cause of action existed (four {4)
years) unless, as a part of the same pattern of racketeering
activity, there is further injury to the plaintiff or further
predicate acts occur, in which case the accrual period shall run
from the time when the plaintiff knew or should have known of
the last injury or the last predicate act which is part of the
same pattern of racketeering activity. Keystone Ins. Co. v.
Houghton, 863 EF. 2d 1125, 1130 (1988). "last predicate act"
rule, allows a plaintiff to recover damages accumulated since

the first injury as long as the last RICO violation ("last

159
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 350f125 PagelD #: 160

predicate act") happened within four years of the lawsuit.

 

"lTf], as a part of the same pattern of racketeering activity,
there is further injury to the plaintiff or further predicate
acts occur, . . . the accrual period shail run from the time
when the plaintiff knew or should have known of the last injury
or the last predicate act which is part of the same pattern of
racketeering activity. The last predicate act need not have
resulted in injury to the plaintiff, but must be part of the
same pattern.” Keystone Ins. Co. v. Houghton, 863 F. 2d 1125,

1130 (1988). And,

Since courthouses are commerce based government businesses that
offer honest services to the public in need of fair and
equitable legal relief, and all of the racketeering in this
matter occurred during the Plaintiffs’ court cases in the form
of honest services frauds, the Continuing Violation Rule is
applicable to the Plaintiffs’ type of antitrust matter. Klehr
v. A.O. Smith Corp., U.S. Supreme Court, 521 U.S. 179 (1997) and
in re Pre-Filled Propane Tank Antitrust Litigation, 860 F. 3d
1059 (8th Cir. 2017). Antitrust law provides that, in the case
of a "continuing violation," say a price-fixing conspiracy that
brings about a series of unlawfully high priced sales over a
period of years, “each overt act that is part of the violation

and that injures the plaintiff, starts the statutory period

160
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 36 0f 125 PagelD #: 161

running again, regardless of the plaintiff's knowledge of the
alleged illegality at much earlier times." 2 Areeda, 1 338b, at
145 (footnote omitted}; see also Zenith, supra, at 338; Hanover
Shoe, Inc. v. United Shoe Machinery Corp., 392 U.S. 481, 502, n.
15 (1968); DXS, Inc. v. Siemens Medical Systems, Inc., 100 F. 3d
462, 467 (CA6 1996}. But the commission of a separate new overt
act generally does not permit the plaintiff to recover for the

injury caused by old overt acts outside the limitations period -

 

- outside of the 4 year limit period after the second (2) RICO
predicate act was committed on _you, without tolling the statute
of limitations. And within 10 years between the first and

second act. And,

2) The Plaintiff is Not in Violation of the Injury Discovery
Rule using equitable tolling methods, specifically due to
concealment fraud, case 12-CP-1669 and in being misled, case 14-
CA-10278:

Keep in mind that the ruling in the Rotella case only applies to
the Injury Discovery Rule without using equitable tolling
methods. Normally you have to litigate a RICO complaint within
the guidelines of both Section § 1961(5), 10 years between the
first and second act committed. And from the Rotella case,

within 4 years after the second (2) act was committed, unless

161
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 37 0f125 PagelD #: 162

you should have known there was racketeering committed on you
after the first act,

You have to litigate a RICO complaint within four (4) years
after either: 1) one (1) RICO predicate act was committed on
you that you should have known was by an enterprise, 2) after a
second RICO act was committed on you and within four (4) years
after this second act, not exceeding 10 years between the first
and second act, committed by the same enterprise, or after a 3)
second RICO act was committed on someone else and within four
(4) years after the secend RICO act was committed on another
victim by the same enterprise that you had knowledge of and
within 10 years between your first and their second act, without
tolling.

There were over forty (40) RICO predicate acts committed by
Florida's state judicial enterprise to defraud the Plaintiffs in
their property and/or business interests that were continuous.
A “pattern of racketeering activity” requires at least two (2)
acts of racketeering activity (RICO predicate acts), one of
which occurred after the effective date of this chapter and the
last of which occurred within ten years (excluding any period of
imprisonment) after the commission of a prior act of

racketeering activity. Section § 1961(5).

162
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 380f125 PagelD #: 163

3) For this law, the statute of limitations is tolled in any
U.S. circuit court indefinitely: The statute of limitations on
an heir suing a co-conspirator for an injury that they caused
when they were an accessory (aided and abetted in) after the
fact (AATF) in a murder, is tolled indefinitely. In order for
the Defendants, FLMIC, CNA and AI, not to have been required
under their contracts with their clients to pay the Plaintiff
his inheritance money owed under the Florida Slayer Statute
732.802, they have been continuously co-conspiring, from case
14-CA-10278 to case 2D19-1384, and will be  co-conspiring
forevermore to cover-up the decedent’s murder.

In addition, . . : murder is a RICO predicate act, and it would
certainly be anomalous if a cause of action based on death did
not survive the death of the would-be plaintiff (decedent). We
cannot conclude that Congress ignored the brutal history of
organized crime by providing a defense to criminals who have the

foresight to kill their victims. We hold that civil RICO claims

 

do not abate upon the death of the injured party.”). We falsify
legal history, when, as we often do, read modern distinctions
back into legal history. That said, in Roman law, which did not
reflect from its earliest times, our modern distinctions, hardly
an eternal verity, between “crime” and “tort,” civil actions,
brought ex delicto, for multiple damages (e.g., theft, robbery

with violence, outrage, and wrongful damage to property) did not

163
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 39 0f125 PagelD #: 164

survive against the offending party, but they did for an heir of

 

the offended party. G. INST. 4.112-13 (F. de Zulueta trans.,
1946) (addressing survival); id. at 6.189-215 (discussing the
scope of delicts for multiple damages). Volume 88 | Issue 4,
Article 1, 4-1-2013, Time-Bars: Rico-Criminal and Civil Federal

and State, G. Robert Blakey, University of Notre Dame,

 

g.r.blakey.1@nd.edu. As long as any co-conspirators continue to
cover-up the decedent’s murder during court cases, they will

continue to owe the Plaintiff for injuries to his property

 

inheritance interest including interest at a nominal rate.
Actus reas is a Latin term which means guilty act. In order to
be convicted of this crime, a crime must have taken place and
you must have done something to help (aid or abet) the person
who committed the crime to escape arrest and/or punishment. The
statute of limitations for committing, or aiding and/or abetting
in, after the fact in a murder is tolled indefinitely.

For murder in aid of racketeering under 18 U.s.c. § 1959 (2006)
implicates the death penalty, for which Title 18 provides that

murder is “without limitation.” Id. § 3281; see also United

 

States v. Payne, 591 F. 3d 46, 57-59 (2d Cir. 2010)
{following Smith v. United States, 360 U.S. 1, 8 (1959), which
held that charging the statute rather than facts warranting
death invokes the unlimited period of limitations). Volume 88 |

Issue 4, Article 1, 4-1-2013, Time-Bars: Rico-Criminal and

164
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 400f125 PagelD #: 165

Civil rederal and State, G. Robert Blakey, University of Notre
Dame, g.r.blakey.1@nd.edu. As for being an accessory after the
fact (aatr) in a murder, the penalties are less, but the statute
of limitations is also unlimited.

Outside of a fraud on the court or a AATF in a murder, courts
that have permitted equitable tolling of the four-year
limitations period in civil RICO cases after two (2) RICO

predicate acts have been committed, based on one of three

 

grounds: 1) fraudulent concealment, 2) continuing tort or
conspiracy, or 3) pendency of another court action. Courts in

several circuits have held under A) a Continuing Violation Rule
tort or B) a conspiracy, may serve as grounds for equitable
tolling in civil RICO cases. Tn this matter, the statute of
limitation started to run when the Plaintiff filed his RICO
complaint, giving up on litigating his remaining Florida court

cases because of the expression, “It’s a rigged system.”, stated

 

by Donald Trump in 2016, and he would have known as well as
anyone after years of courting the upper echelons of the
political system in America before his name was allowed to be
placed on any ballot.

The Continuing Violation Rule and the Last Predicate Act Rule
are applicable in this matter because of the following:

Mr. Schneider’s most resent court case injuries were on 12-27~19

for Mr. Schneider’s $1,060,000 from respectively appellate case

165
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 410f125 PagelD #: 166

2D19-1384 from 17-CA-4051; on 1-24-19, appellate case 2D18-4761,
from case 18-CA-1537 for Mr. Schneider’s §15,000 and on 10-28-19
for both Mr. Schneider’s §6720, and for Ms. Kimbali’s $239,724
in case 17-CA-6219. All of these cases are either respectively
just affirmed on appeal, illegaily stopped or still in

Litigation.

35. A More General Analogy of the Applicable Rules in this
Matter for Determining Whether a Party is Within the Statute of
Limitations under the Civil RICO Act, Outside of a 1) Murder or
2) a Fraud on the Court:

A. A VICTIM HAS FOUR YEARS TO FILE SUIT FROM THE TIME OF AN
INJURY TO ONE'S BUSINESS OR PROPERTY THAT SHOULD HAVE BREN KNOWN
WAS FROM AN ENTERPRISE’S RACKETEERING,

B. AND AN ENTERPRISE IS DEFINED AS HAVING AT LEAST THREE
STRUCTURAL FERATURES: 1) A PURPOSE, 2) LONGEVITY SUFFICIENT TO
PERMIT ITS ENTITIES TO PURSUE THE PURPOSE OF THE ENTERPRISE AND
3) A STRUCTURE DISTINCT FROM THE RICO PREDICATE ACTS, SHOWING
THAT THE INJURY WAS CAUSED BY AN ENTERPRISE.

Cc. THE STATUTE OF LIMITATION FOR FILING A COMPLAINT UNDER THE
RICO ACT Ts TOLLED WHEN AN ENTERPRISE OR ASSOCIATION
INTENTIONALLY CONCEALS HAVING COMMITTED AN EXTRINSIC FRAUD, TO
PREVENT THE KNOWLEDGE NEEDED FOR ONE TO LEGALLY SREK

COMPENSATION FOR DAMAGES UNDER THE RICO ACT.

166
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 420f125 PagelD #: 167

D. EQUITABLE TOLLING IS GRANTED WHEN THE STATUTE OF LIMITATIONS
ON THE CORRECT REMEDY HAS NOT BEEN PURSUED, IEF ONE CAN SHOW
REASONABLE GOOD FAITH CONDUCT OF HAVING ACTIVELY PURSUED A LEGAL
REMEDY , BUT WAS MISLED (GIVEN SOMEONE THE WRONG IDEA OR
IMPRESSION} BY A DEFENDANT OR CO-CONSPIRATOR ABOUT THE CAUSE OF
ACTION NEEDED TO BE TAKEN WHICH PREVENTED ONE FROM RELIEF UNDER
THE RICO ACT. THE EQUITABLE TOLLING DOCTRINE, AS IT RELATES TO
THE RICO ACT, DOES NOT REQUIRE WRONGFUL CONDUCT ON THE PART OF A
DEFENDANT OR CO-CONSPIRATOR SUCH AS FRAUD OR MISREPRESENTATION,
BUT EQUITABLE ESTOPPEL DOES. American Jurisprudence 2d
Limitation of Actions § 174 (2007).

E. AND EQUITABLE ESTOPPEL IS GRANTED FOR TOLLING THE STATUTE OF
LIMITATIONS WHEN:

1. THERE WAS REPRESENTATION OR CONCEALMENT OF A FACT OR FACTS,

2. THE FACT OR FACTS WERE KNOWN BY THE DEFENDANT AT THE TIME OF
THE REPRESENTATION OR CONCEALMENT,

3. THE REPRESENTATION OR CONCEALMENT WAS MADE WITH ‘THE
INTENTION OR EXPECTATION THAT EIT WAS GOING TO BE ACTED UPON,

4, THE REPRESENTATION OR CONCEALMENT WAS ACTED UPON,

5. THE PLAINTIFE WAS INJURED.

36. Applicable Laws from Different Federal Circuits Regarding

the Statute of Limitations under the Civil RICO Act:

167
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 430f125 PagelD #: 168

In Rotella v. Wood 528 US 549 ~ 2000, the Supreme Court failed
to decide “whether civil RICO allows for a cause of action when
a _ second predicate act follows the injury,” because such facts
did not exist in that case. Under the traditional federal
accrual principle, a statute of limitation period does not begin
to run until the cause of action is complete. See, e.g-,
Rawlings v. Ray, 312 U.S. 96, 98 (1941) and Clark v. Iowa City,
B87 U.S. 583, 589 (1874). some courts have incorporated this
traditional principle into the injury discovery rule, holding
that a pattern of racketeering must exist, even if racketeering
is believed, before the limitations period begins to run and
avoiding the Rotella “quandary” altogether (the Rotella case did
not have the required two (2) RICO predicate acts committed
under Section § 1961(5), if there was even one committed. see,
e.g., Limestone Dev. Corp. v. Vill. of Lemont, 520 F. 3d 797,

802 (7th Cir, 2008) and Bygrave v. Van Reken, 238 F. 3d 419 (6th

Cir. 2000) (unpublished table decision) {Avoiding the Rotella

 

quandary because injury and two alleged predicate acts occurred
over four years before plaintiff filed RICO claim); Grimmett v.
Brown, 75 F. 3d 506, 512 (9th Cir. 1996) (“[bJlecause a RICO
cause of action cannot accrue until all the elements exist, no
statute of limitations can begin to tick until a pattern
exists”) (citation omitted); McCool v. Strata Oil Co., 972 F. 2d

1452, 1465 (7th Cir. 1992) (though injury discovery rule

168
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 44 of 125 PagelD #: 169

applies, “[t]here must, of course, be a pattern of racketeering
before the plaintiff's RICO claim accrues, and this requirement
might delay accrual until after the plaintiff discovers her
injury”). Agency Holding v. Malley-Duff, 483 U.S. 143 (1987).
Since this case, the federal courts have uniformly upheld the

application of federal equitable tolling and equitable estoppel.

37. How and When the Plaintiff Discovered that His Million
Dollar Plus Property Injury was the Result of Racketeering:

In this complaint there were, and still are, four (4) distinct

 

enterprises that defrauded the Plaintiffs out of money owed.

 

Consequently ail four enterprises’ actions have to be examined
separately in determining when, to a diligent person, their
participation was done in violation of Title 18, Chapter 96,

Section 1962 (c).

38. The Defrauding Tactics Used by the Primary Enterprise With

 

Regards to What the Plaintiff Should Have Known and When:

Cyrie Schneider was the murdered decedent's live in caretaker
and accountant, who started to kill the decedent 7 months before
her death on 7-1-12 as a means of making her completely
incompetent in order to extract signed inheritance instruments
{contracts} out of her, which she did on 6-29-12. Instruments

that were not standard form inheritance contracts, but extremely

169
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 450f125 PagelD #: 170

detailed, taking hours for Robert Welker to iron out with Cyrie
Schneider present, along with when the gift deed instrument was
going to wrongly be delivered to the Plaintiff. These were

inheritance instruments that Cyrie Schneider technically wrote

 

and authorized Robert Welker to compile and format by placing
the decedent’s forged signature on his retainer agreement and
then paid him with one of the decedent’s forged checks. This
plan was used aS a means to cut the Plaintiff out of $250,000
worth of inheritance property from the decedent’s estate. When
Cyrie Schneider had achieved what she wanted to accomplish, she
was very much guilty of aggravated manslaughter under Florida
Statute 782.07, and having violated Florida Slayer Statute
732.802, Cyrie Schneider had killed the decedent tc defraud the
Plaintiff out of $250,000 worth of property under the Florida
intestate laws! Hindsight being 20/20, Cyrie Schneider’s pian
to abuse, neglect, exploit and murder the decedent, if need be
for more profit, was known to the decedent’s other two (2)
greedy and coldblooded caretakers before the decedent’s death.
The Plaintiff had confirmation of this when he discovered in
6/2016 an extortionate credit transaction from one of the
decedent’s bank accounts with Marcy McDermott name also on this
account which was credited by Cyrie Schneider on 6-12-12 for
$20,000. It was important for Cyrie Schneider to move the

decedent’s bank account money around before the decedent’s

170
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 460f125 PagelD #: 171

death, because all of the joint account holders anticipated
inheriting the decedent’s property after her death by way of a
false will that stated in it that any of her joint bank account
holders had the right to the remaining money, thus cutting the
Plaintiff out of his inheritance.

If a another one of the decedent’s caretakers had conspired to
divided the decedent’s property behind her back before she was
dead due to being too sick and incompetent to have known or
cared, more than one of the decedent's caretakers also knew that
the decedent was being mentally and physically compromised in
order to be taken advantage of by another, but could have cared
less. So more than one of the decedent’s caretakers decided to
profit from the decedent being abused and neglected until she
was dead. Undoubtedly, more than one of the decedent's
caretakers also knew that the decedent was too incompetent to
have signed any inheritance instruments 17 days later on 6-29-
12, two (2) days before she died from sepsis and/or septic
shock! So Sybil Murphy and Cyrie Schneider singed false
affidavits for Thomas Rydberg’s summary judgment motion, case
12-CP-1669, on 3-20-13, when they stated that the decedent was
competent when she was out of her mind from sepsis.

Around 6/2016, about a month after Mark Wolfe had granted in
part an order on 5-18-16, from case 14-CA-12257, allowing the

Plaintiff to subpoena bank account information on the decedent’s

171
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 47 0f125 PagelD #: 172

banking records, but wrongly only allowing the Plaintiff to go
back one year from her murder, he saw a fraudulent transaction
made when the decedent was too sick and out of her mind to have
been thinking about who to leave her property to when she wanted
to die intestate. The decedent assumed that her joint bank
account holders would divide her property evenly amongst all of
her heirs. And quite possibly, the caretakers’ intentions to
fleece the decedent while they slowly killed her, was known to
Robert Welker, the caretakers’ attorney. The confirmation of
any information about the relationship between the decedent’s
caretakers and how they were involved in the decedent’s murder,
were unknown to the Plaintiff due to concealment fraud.
Aithough the Plaintiff had diligently tried to get this
information during Sybil Murphy’s deposition on 4-19-13, case
12-CP-1669, taken by primary enterprise member Lee Pearlman, he
was defrauded out of acquiring the information by Lee Pearlman.
So the Plaintiff did not believe that anyone else was involved
in the murder of the decedent before 6/2016, but Cyrie
Schneider. During case 12-CP-1669, all that the Plaintiff knew,
and could diligently find out, was that Cyrie Schneider had been
killing the decedent for the last 7 months of her life alone and
without any of the other caretakers’ knowledge by giving the
decedent critical/lethal amounts of potassium to stop her heart

while substituting an antifungal for her pneumonia medication.

172
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 48 0f125 PagelD #: 173

And Cyrie Schneider cleverly refrained from taking the decedent
to a doctor where these illegal acts might have been discovered
and documented. The Decedent died from severe sepsis and/or
septic shock due to untreated pneumonia and critical levels of
potassium, both of which stopped her heart from beating, as
documented by Florida Hospital. The decedent’s cause of death
from Florida Hospital was not affirmed by the Hillsborough
County Coroner’s Office in Tampa, Florida. This coroner’s
office wrongly stated that the decedent Gied from natural
causes, after being pressured from HCSO into doing so. During
case 12-CP-1669, the Plaintiff never thought that the decedent’s
murder was the work of an enterprise, but a poor, greedy and
vindictive relative without a moral conscience.

As for Robert Welker being partners with Cyrie Schneider in an
association in fact enterprise, depends on what Robert Welker
knew before he indirectiy helped kill the decedent by giving
Cyrie Schneider two (2) false inheritance instruments around
3/2012 to cram down her throat for months before her death on 7-
1-12, 9pm, and then used the instruments in 7/2012 to probate
her estate for more blood money! Unfortunately, anyone in
America can legally pay an attorney to draft a standard
inheritance instrument for someone else, as long as they sign a
retainer agreement and pay the attorney’s drafting fee. It ais

illegal to 1) add to a standard inheritance instrument what it

173
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 490f125 PagelID#: 174

is you want in it, communicated verbally or in writing to the
attorney drafting it, or to 2) forge someone else’s name on a
retainer agreement for services to be rendered. A family
procuring a standard will instrument from an attorney for one of
their relative is currently not a racketeering activity under
the Civil RICO Act, but it should be. Hindsight being 20/20,
the Plaintiff believed in 6/2016 that the decedent’s three (3)
caretakers had already formed the primary enterprise before
Cyrie Schneider had killed the decedent. What the Plaintiff
found out from 3/2016 to 6/2016, gave him an uneasy feeling that
he had been fooled in case 12-CP-1669 by everyone in it,
including his attorney. And that fraud had been committed under
the Civil RICO Act by both a primary and a secondary enterprise.
These were the Plaintiff’s storm warnings.

All of the RICO predicate acts in Section 7 of this complaint
were committed by the primary enterprise. When Sybil Murphy
became an agent for the primary enterprise in court case 12-CP-
1669, she as well as cyrie Schneider and Robert Welker
participated in it under Title 18, Chapter 96, Section 1962 (d)
by filing knowingly false affidavits on 3-20-13. Thus, the
primary enterprise also had its defrauding hand in case 12-CP-
1669, but the Plaintiff had no way of knowing this until he
could gather more information on what had happened to all of the

decedent’s money prior to her murder. If you want to find out

174
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 500f125 PagelD #: 175

who else was involved in a money crime, you have to follow the
money trail and the Plaintiff got lucky in 6/2016.

When Robert Welker filed false documents to probate the
decedent’s estate, case 12-CP-1669, he became an agent for the
primary enterprise under Title 18, Chapter 96, Section 1962(d).
And when Robert Welker had his good friend Thomas Rydberg
illegally litigate case 12-CP+1669 in the best interests of the
primary enterprise, he too became an agent (facilitator) in it
under Title 18, Chapter 96, Section 1962(d). A fraud on the
court was committed twice when both Robert Welker and Thomas
Rydberg filed faise documents respectively for opening and
litigating probate. Consequently, the primary enterprise
intended for their false final order submitted to the court
after a summary judgment motion filed on 3-20-13 and heard on 5-
6-13 to be signed by Robert Foster on 5-15-13, case 12-CP-1669.
This final order defrauded the decedent under Title 18, Chapter
96, Section 1961(1), specifically Title 18, Chapter 63, U.S.
Codes § 1341 (mail), 1343 (wire) and 1346 {honest services
fraud). At this point in time, no monetary injury to the
Plaintiff had yet occurred and no honest services were denied to
either the decedent or the Plaintiff. On 5715-13, when Robert
Foster signed the false final order, he was a participant in the
secondary enterprise (state judicial enterprise) who had

committed racketeering on the decedent. The Plaintiff believed

175
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 51o0f125 PagelD #: 176

he had lost probate case 12-CP-1669 because of 1) Lee Pearlman’s
negligence for not filing the Plaintiff's affidavit refuting the
allegations in Thomas Rydberg’s affidavits filed in support of
his summary judgment motion and 2) for not objecting to the
false final order submitted to the court prior to its signing by
Robert Foster.

When Thomas Rydberg came up with the plan to somehow coerce
(bribe) the Plaintiff’s attorney Lee Pearlman under Title 18,
U.S. Code § 201 (b)(3}, and he accepted under Title 18, U.S. Code
§ 201(b) (4) right before Sybil Murphy’s deposition on 41913,
case 12-CP-1669, they had both participated under Title 18,
Chapter 96, Section 1962(d), but still no monetary injury to the
Plaintiff’s business or property had occurred. And the
Plaintiff believed he would be court awarded both his
inheritance as well as 1/3 of Cyrie Schneider’s inheritance
under Florida’s Slayer Statute 732.802 during case 12-CP-1669.
This amount would have been around $333,000.

When opposing parties along with Lee Pearlman, Thomas Rydberg
and Robert Welker during case 12-CP-1669, knew that the primary
enterprise’s plan was not to talk about the decedent’s murder in
court and just have Lee Pearlman not file a rebuttal pleading
(affidavit) to refute the summary judgment motion’s allegations
(affidavits) during the hearings on 5-6-13 and 7-29-13, with
Thomas Rydberg drafting and filing the bogus final order,

176
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 520f125 PagelD #: 177

including in it a statement about the Plaintiff’s murder count
having been abandoned that Robert Foster would sign, all
opposing parties and their attorneys along with lee Peariman
were primary enterprise RICO participants under Title 18,
Chapter 96, Section 1962 (d).

When Robert Foster signed the final order in case 12-CP-1669
with prejudice on 5-15-13 and when the concealment fraud
(extrinsic fraud) had finished on 7-29-13 (second summary
judgment rehearing), all opposing parties and Robert Foster,
were in violation of Title 18, Chapter 96, Section 1962(c) for
respectively defrauding the Plaintiff as to where the decedent’ s
property was going (committed by opposing parties and their
counselors along with Lee Pearlman) and in defrauding the
decedent out of an investigation into her murder under Florida
statute 732.802 (committed by Robert Foster, opposing parties
and their counselors along with Lee Pearlman). What ended case
12-CP-1669 was Lee Pearlman not objecting to allegations that
opposing parties introduced as being factual. And the fact that
the decedent was murdered only had monetary merit to the
Plaintiff if case 12-CP-1669 was still open and in litigation.
The Plaintiff had no way of knowing that he had been monetarily
injured under the Civil RICO Act because the RICO plan was an
extrinsic fraud that covered up the fact that Lee Pearlman was

not negligent, but a member of the primary enterprise, whose job

177
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 530f125 PagelD #: 178

it was not to file a rebuttal affidavit, along with Robert
Foster’s job, as a secondary enterprise member, to make sure the
Plaintiff's will contest (case 12-CP-1669) never made it to
trial. Robert Foster did not have to end case 12-CP-1669
illegally as a member of the secondary enterprise when Lee
Pearlman refused to adequately work the case. The Piaintiff had
determined on 3-8-16 the real reason for his having lost case
12-CP-1669. The statute of limitations for filing a RICO
complaint is tolled for concealment fraud which purposely stops
a party from receiving information to correctly litigate a claim
for damages.

Hindsight being 20/20, during case 12-CP-1669, Robert Foster
knowingly aided and abetted in the Plaintiff being defrauded by
the primary enterprise in his court under Title 18, U.S. Code §
3 as a member of the secondary enterprises by being in violation
of Title 18, Chapter 96, Section 1962(d) (Pinkerton Liability
Doctrine) up until 5-14-13. And Robert Foster was in violation
of Section § 1962(d) for committing honest services fraud under
Code § 1346 by not ordering an investigation up until 5-14-13

into the murder of the decedent. On 5-15-13, Robert Foster did

 

not have te investigate the decedent's murder because case 12-
CP-1669 was legally dismissed under the umbrella of Lee
Pearlman’s negligence act. Despicable! By Lee Pealman (primary

enterprise member) 1) never having filed a rebuttal affidavit

178
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 540f125 PagelD #: 179

during case 12-CP-1669 and 2) having failed to object to Thomas

 

Rydberg's proposed final order before Robert Foster signed it on
5-15-13, the secondary enterprise (Rebert Foster) legally
dismissed this case because of Lee Pearlman’s negligence act,
but illegally dismissed the case because the final order was”
with prejudice that covered up the decedent’s murder permanently
in probate court. So Robert Foster and his state Judicial
enterprise did not need to defraud the Plaintiff, just dismiss
case 12-CP-1669 legally and violate the decedent’s civil rights
by covering up her murder to keep the Plaintiff from coming back
into his court to try the case later on by signing the false

final order that both parties agreed to with prejudice. It did

 

not matter to Robert Foster that the decedent was murdered, when
he had a legitimate reason for dismissing case 12-CP-1669 and

shunning his responsibility to her. The racketeering on the

 

Plaintiff was committed under Title 18, Chapter 96, Section
1962(c) by Lee Pearlman and the primary enterprise. The
Plaintiff's attorney was at fault for not wanting to litigate
case 12-CP~1669. In the transeript from the 7-29-13 rehearing
on the summary judgment motion, case 12-CP-1669, page 4, line
25, Lee Pearlman states “Now, I’m not saying it’s not right for
a judgment of acquittal”; page 14, line 23, the judge acts like
he does not remember the three counts from this case and says

“is he claiming undue influence?”. Then he implies that the

179
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 55o0f125 PagelD #: 180

Plaintiff has to wave his undue influence claim in order to
proceed to trial, saying “So he doesn’t want to do that. Isn’t

that a condition to proceeding?”. Both Robert Foster and Lee

 

Pearlman knew how to play it dumb when defraud a victim! It was
not enough for Lee Pearlman not to have filed a rebuttal
affidavit in response to Thomas Rydberg’s summary judgment
motion allegations (no factual statements), Lee Pearlman had to
agree with the allegations as being factual to insure that
Robert Foster would dismiss the case regardless of the
allegations not having been based on any material facts! At
this point, Robert Foster should have 1) dismissed the motion or
2) simply suspended the case and told the Plaintiff tec find
another attorney within 60 days, but he was required to dismiss
this case permanently with prejudice any way he could per his
orders from Manuel Menendez. If you read the transcripts from
5-6-13 and 7-29-13, no judge, not even Robert Foster, could have
been this negligently, but perhaps he was. Who can say that
Robert Foster committed a clear abuse of discretion in
dismissing case 12-CP-1669 when Lee Pearlman failed to

adequately work the case? No one.

39. The Formation of the Secondary and Third Enterprises in

this Matter With What the Plaintiff Should Have Known and When:

180
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 56o0f125 PagelD #: 181

Right after case 12-CP-1i669 had ended, the Plaintiff filed case
14-CA-10278 which was a tortious interference with inheritance
case, not a continuation of probate case 12~CP-1669. Where the
decedent’s property was going had already been decided {in rem)
in case 12-CP-1669. Case 14-CA-10278 was against Robert Welker
and the decedent's personal representative Sybil Murphy from
case 12-CP-1669. Thomas Rydberg was hired by Robert Welker, and
paid by CNA Insurance Company (third enterprise) as their agent
to file false documents, claiming a violation of the collateral
estoppel rule (count preclusion) had occurred, with the
Plaintiff already having had his bite at the apple for acquiring
the decedent’s property in case 12-CP-1669.

Opposing parties with their attorney Thomas Rydberg, as well as
Manuel Menendez and Kimberly Cash from the 13% Judicial Circuit,
all solicited Bernard Silver with fraudulent statements to
commit a fraud on the court. And he did so, illegally
dismissing case 14-CA-10278 once (1) with prejudice on 2-6-15
under Titie 18, Chapter 96, Section 1962(c} as a member of the
secondary enterprise for the Plaintiff supposedly violating
Florida Statute §733.103(2), when Robert Welker was clearly not
party to probate case 12-CP-1669 and the Plaintiff was clearly
not suing Sybil Murphy again for where the decedent’s property
was going. The Plaintiff had no way of knowing that Bernard

Silver was working for the secondary enterprise when he

181
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 57o0f125 PagelD #: 182

defrauded him, monetarily injuring him in his property interest
on 2-6-15.

On 2-6-15, Bernard Silver committed violations under Title 18,
Chapter 63, U.S. Codes § 1341, 1343 & 1346, but since this fraud
on the court could have also been implemented by Manuel Menendez
and Kimberly Cash when they slandered the Plaintiff with Bernard
Silver per quod around 1-6-15, the Plaintiff could not discern
the nature (underlining purpose) behind Bernard Silver having
illegally dismissed case 14-CA-10278 on 2-6-15 other than it was
for spite sake. Either the Plaintiff illegally lost case 14-CA-
10278 on 2-6-15 because Bernard Silver wanted to spite him (more
likely), or because Manuel Menendez’s office instructed Bernard
Silver to do so as a member of their enterprise out to defraud
the Plaintiff in his property interest as a favor to HCSO.
There was no way for the Plaintiff to have suspected a
racketeering activity had been committed during court case 14-
CA-10278 by an enterprise out to injure him until a second (2)
RICO predicate act was committed on him by either Bernard Silver
or another judge within the secondary enterprise (state judicial
enterprise). At this point in time, the Plaintiff knew nothing
about a conspiracy between HCSO and the 13 Judicial Circuit in
which HCSO wanted all of the Plaintiff’s cases damage out of
revenge (something of value). The Plaintiff only knew that on

1-6-15, the local courthouse had slandered him with Bernard

182
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 580f125 PagelD #: 183

Silver and the Plaintiff was being asked by Bernard Silver in
court on this day to admit to having made derogatory remarks to
the chief judge’s office concerning his religion. There was no
way for the Plaintiff to have known that heavy handed Bernard
Silver had violated the Plaintiff’s civil rights on 2-6-15 as a
member of the secondary enterprise other than he wanted to
damage the Plaintiff monetarily in case 14-CA-10278 for
supposedly insulting his nationality behind his back. Hindsight
being 20/20, Bernard Silver's having yelled in anger at the
Plaintiff on 1-6-15, was a ruse to make the Plaintiff believe
that when he illegally dismissed case 14-CA-10278 on 2-6-15, it
was done for spite sake and not because the chief judge’s office
had instructed him to do so. Even though Lee Pearlman was to
blame for the Plaintiff having lost case 12-CP-1669, the
Plaintiff did not trust the 2DCA for affirming the entire ruling
made on 5-15-13, from case 12-CP-1669, case 2D13-4571, filed by
Lee Pearlman, and affirmed on 6-6-14, when a murder had
occurred.

And since the Plaintiff did not want to waste his time
questioning Bernard Silver in his court to try and get to the
bottom of why he had illegaily dismissed case 14-CA-10278 in the
hopes of somehow having his final order correctly voided, he
chose to try having Bernard Silver’s ruling made on 2-6-15

reversed in federal court, case 8-17-CV-219-7-36MAP, U.S. Middie

183
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 59o0f125 PagelD#: 184

District of Florida, under Title 42, Chapter 21, Section 1983
for depriving him of his right to sue Robert Welker and Sybil
Murphy for tortious interference with inheritance in case 14-CA-
10278. If the Plaintiff could have been court awarded his
property interest during case 14-CA-10278, he would not have
written this complaint. Even though the Plaintiff thought that
Bernard Silver's false ruling made on 2-6-15 was due to Kimberly
Cash and Manuel Menendez having spited him themselves using
Bernard Silver, his only option was to sue Bernard Silver in
federal court, under Title 42, Chapter 21, Section 1983 for a
reversal of his ruling. A couple of people making a false
allegation to a judge about a party to spite him or her one time
for the pleasure of injuring the party in their property or
business, is not racketeering under the RICO Act. At this point
in time, the Plaintiff was going to sustain a monetarily injured
in his property by the one (1) clearly illegal ruling made by
Bernard Silver on 2-6-15, if he did not take further legal
recourse, but the plaintiff did not know that the cause of this
clear abuse of discretion was other than for spite sake due to
the Plaintiff having made complaints starting in 12/2014 te the
chief judge of the 13°" Judicial Circuit (Manuel Menendez} about
no one at Bernard Silver's office answering the telephone for
weeks, which had nothing to do with Bernard Silver’s

nationality.

184
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 600f125 PagelD #: 185

The RICO predicate act committed in conjunction with Title 18,
Chapter 63, U.S. Codes § 1341, 1343 & 1346, case 14-CA-10278, is
tolled under the equitable tolling doctrine due to the Plaintiff
having been diligent in the pursuit of justice while being
misled into believing that the false ruling on 2-6-15 by Bernard
Silver, court case 14-CA-10278, was due to spite.

Then in case 8-i17+CV-219-7-36MAP, when Charlene Honeywell
illegally dismissed the Plaintiff’s complaint on 5-9-17 against
Bernard Silver (a Section § 1983 case), she participated as a
member of the secondary enterprise under Title 18, Chapter 96,
Section 1962(c) by defrauding the Plaintiff out of his property
interest from case 14-CA-10278, when she violated Title 18,
Chapter 63, U.S. Codes § 1341, 1343 & 1346.

When Charlene Honeywell had also monetarily injured the
Plaintiff in his property on 5-9-17, it was the second (2) known
RICO predicate act committed by a judge (secondary enterprise)
on the Plaintiff which continued to injury him in his property
interest from case 14-CA-10278. The Plaintiff already knew on
3-8-16 that there was one (1) injury to his property interests
that had been committed on him by the primary enterprise,
injuring him on 5-15-13 in probate court, case 12-CP-1669.
Hindsight being 20/20, Bernard Silver did in fact defraud the
Plaintiff out of property owed to him in case 14-CA~10278 under

Title 18, Chapter 63, U.S. Codes § 1341, 1343 & 1346 as a

185
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 610f125 PagelD #: 186

participant in the secondary enterprise under Title 18, Chapter
96, Section 1962(c), but concealed this fact well by yelling at

the Plaintiff on 1-6-15 for supposedly disliking his religion.

For simplicity sake in analyzing how the statute of limitations
under the Civil RICO Act relates to this matter even though it
is tolled indefinitely under both 1) fraud on the court and 2)
AATF in a murder under U.S. Code § 1959, on both 3-8-16 and 5-
18-16 the Plaintiff figuring that he had, and still was, being
defrauded out of his property interest by two different
enterprises, respectively by the decedent’s caretakers (primary
enterprise) and by Florida state judges (secondary enterprise)

for two (2) different reasons.

40. The Details of How the Plaintiff Concluded on 3-8-16 and 5-
18-16 that He had been Defrauded under the Civil RICO Act
Respectively in Cases 12-CP-1669 and 14-CA-10278:

The Plaintiff filed suit on Lee Pearlman, case 14-CA-12257, for
committing malpractice during case 12-CA-1669 and Florida
Lawyers Mutual Insurance Company was his malpractice insurance
carrier during cases 12-CP-1669 and 14-CA-12257. In the
beginning of 3/2016, case 14-CA-12257, the Plaintiff started
filing subpoenas on Lee Pearlman, Thomas Rydberg and the

decedent’s former banking institutions to acquire detailed

186
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 620f125 PagelD #: 187

banking records from each, but on 3-8-16, Thomas Rydberg made
the huge mistake of not only representing his law firm and Sybil
Murphy, but unofficially representing Lee Pearlman's interests
without Lee Pearlman showing up for court! This was a slap in
the Plaintiff face (wakeup call!) and he quickly reevaluated the
reason for his having lost case 12-CP-1669 and concluded that
Thomas Rydberg had somehow coerced (bribed) Lee Pearlman into
throwing case 12-CP-1669. Thomas Rydberg not only wanted to
keep his banking records on the decedent confidential from the
Plaintiff, but also wanted to help the one {1} person who had
helped him illegally win case 12-CP-1669. This was a kind of
reckless oversight that most attorneys make when they feel that
their illegal actions committed during court cases are above the
law. And the Plaintiff had his suspicions about what Thomas
Rydberg illegally did in case 12-CP-1669 to win it when he
started representing Lee Peariman’s interests in case 14-CA-
12257 without a notice of appearance filed.

Hindsight being 20/20, the primary enterprise had gotten away
with defrauding the Plaintiff out of his inheritance during case
12-CP-1669 when the decedent’s three (3) caretakers made rich
Sybil Murphy the personal representative to the decedent’s
estate to fight the Plaintiff, and she in turn paid agent Thomas
Rydberg to win for the primary enterprise. He did this by

soliciting Lee Pearlman to throw case 12-CP-1669. This was

187
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 63 0f125 PagelD #: 188

accomplished when 1) Lee Pearlman failed miserably to ask Sybil
Murphy any relevant questions during her deposition, taken on 4-
19-13, case 12~CP-1669 when Cyrie Schneider was the one who had
murdered the decedent. And 2) by not filing the Plaintiff's
affidavit refuting Thomas Rydberg’s summary judgment motion
affidavits during case 12-CP-1669. The Plaintiff lost case 12-
CP-1669 with prejudice and believed that Lee Pearlman was to
blame for being negligent and sued him in case 14-CA-12257 for
malpractice. There was no way for the Plaintiff to have known
that Lee Pearlman was working for the primary enterprise by not
deposing Cyrie Schneider and failing to file a rebuttal
affidavit at least 48 hours before the two (2) summary judgment
motion hearings, who planned on defrauding the Plaintiff twice
(2) ain court to keep him from acquiring his stolen inheritance
property. In the probate final order dated 5-15-13, case 12-CP-
1669, written by Thomas Rydberg and signed by Robert Foster, it
states that the petitioner’s (Plaintiff’s) third claim (Florida
slayer statute 732.802) was abandoned. Abandoned means to
castoff or discontinue for a time. When the Plaintiff read this
in the final order, he did not know why he was reading it or
what it meant. Lee Pearlman in court on 7-29-13, page 15 of the
filed transcript, case 14-CP-12257, summary judgment rehearing,
states "we're only going forwards on the two counts.", after

taking about the Plaintiff withdrawing his undue influence count

188
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 64 0f125 PagelD #: 189

and agreeing to wave this count. Again, the Plaintiff did not
know why he was hearing this or what this statement meant since
both his incompetency and undue influence counts had supposedly
ended on 5-15-13 {hearing on 5-6-13). This was a ruse by Lee
Pearlman to make the Plaintiff believe that on 7-29-13, his
slayer statute count was not permanently over with so he would
not make a scene in court with a court reporter present. No one
ever stated in court on _5-6-13 anything about the slayer statute
count prior to the signing of the final order on 5-15-13! And
there had to be an affidavit filed by opposing parties detailing
any reason for this count being dismissed during the summary
judgment motion or its dismissal was in violation of the Four
Corners rule!

The Plaintiff contends that Robert Foster should have never
agreed to hear Thomas Rydberg’s summary Judgment motion because

of the following:

 

A motion for summary judgment should be granted when there is no
genuine issue of material fact (relevancy) and the moving party
is entitled to judgment as a matter of law. Fed. R. Civ. P.
56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 8. Ct.
2548, 91 LL. Ed. 2d 265 (1986). In other words, Robert Foster
thought that there was 1) no real relevancy in the decedent
dying from septic shock when she was being negligently cared

for, 2) the decedent’s signature having been forged on Robert

189
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 65o0f125 PagelD#: 190

Welker’s retainer agreement to draft the false inheritance
instruments, 3) the decedent’s pneumonia medicine not found in
her system, 4) only $1,200 in the decedent’s estate and 5) no
explanation given by opposing parties to any of these facts

stated in the Plaintiff's petition. Was there something in the

 

water Robert Foster was drinking or was he just racketeering?
Most Florida trial judges illegally allow summary judgment
motions before discovery has finished to defraud parties out of
their day in court, basing their illegal dismissals only on

unproven allegations!

 

The beauty of Thomas Rydberg’s plan of introducing a_ summary
judgment motion before discovery had really started, was to 1)
stop the Plaintiff from proving absolutely to the court that the
decedent was murdered. And to 2) stop Robert Foster from having
to order an investigation into the decedent’s murder using law
enforcement (HCSO), which both Robert Foster and the primary
enterprise did not want to accommodate. So Robert Foster heard
the summary Judgment riot ion before discovery had really started
by Lee Pearlman having failed to depose Cyrie Schneider to ask
her why she committed aggravated manslaughter on the decedent.
Lee Pearlman was worse that a negligent attorney. Who needs
enemies when you have Lee Pearlman representing you!

Anything Lee Pearlman did as part of a negotiated arrangement he

had with Thomas Rydberg (defense counsel) behind the Plaintiff's

190
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 660f125 PagelD #: 191

back that dismissed any part of the Plaintiff’s petition in
probate case 12-CP-1669 without the Plaintiff knowing or
permitting it, injuring him in his property interest, is
considered an extrinsic fraud. By Lee Pearlman not having
argued this issue after reading the proposed final order, he was
undeniably part of the extrinsic fraud, if he was not just plain
negligent. Thomas Rydberg having represented Lee Pearliman’s
interests in court, case 14-CA-12257, on 3-8-16, without Lee
Pearlman present, resulted in the Plaintiff filing “Amended
Complaint 4+15-17”" in case 14-CA-12257. By beyond reasonable
doubt evidence, Thomas Rydberg and Lee Pearlman were members of
the primary enterprise during case 12-CP-1669. The jig was u

on_ 4-15-17, so Thomas Rydberg stopped representing Lee Pearlman
interests in case 14-CA-12257.

Because of the extrinsic fraud committed during case 12-CP-1669
by opposing parties, which also included Robert Welker, Thomas
Rydberg and Lee Pearlman, the Plaintiff could not determine
until 3-8-16 during case 14-CA-12257, that he had been defrauded
by at least one (1) enterprise, but all he could do then was
amended his complaint on 4-15-17, case 14-CA-12257, to include
fraud counts. The Plaintiff also file a separate fraud
complaint around 4-15-17 against Thomas Rydberg, Lee Pearlman,
Robert Welker and Sybil Murphy, case 17-CA-4051, but in

congruence with the statute of limitations, excluding a fraud on

191
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 67 0f125 PagelD #: 192

the court or an AATF in a murder, he had to fiie a RICO
complaint before 3-8-20.

The Plaintiff knew after 3-8-16 that if there was one more RICO
predicate act committed by the secondary enterprise to defraud
him in any of his property or business interests within the

unlucky 13, 13° Judicial Circuit after Bernard Silver did so in

 

case 14-CA-10278, Bernard Silver absolutely did not defraud the
Plaintiff for spite sake, but because the chief judge’s office
at the 13°° Judicial Circuit asked him to do so as a secondary

enterprise member! The Plaintiff knew that this was the case

 

when William Levens defrauded him on 4-6-16, case 14-CA-12257.
Both judge William Levens and Thomas Rydberg were co-
conspirators out to defraud the Plaintiff and did so when they
stopped the Plaintiff from obtaining all of the decedent’s
banking documents, case 14+-CA-12257. The Plaintiff felt the
storm warnings on 1) 3-8-16 by Thomas Rydberg representing Lee
Pearlman in case 14-CA-12257; 2) on 4-6-16 by William Levens’
false order in case 14-CA-12257; 3) on 5-18-16 by Mark Wolfe’s
false order in case 14-CA-12257 and 4) on 6/2016 by Marcy
McDermott being paid off for her part in the decedent’s neglect,
exploitation and murder cover-up. These were the storm warnings
that convinced the Plaintiff that Lee Pearlman was coerced by

Thomas Rydberg into not filing an affidavit refuting the

192
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 68 0f125 PagelD #: 193

allegations made in the summary judgment motion affidavits
during case 12-CP-1669 to benefit at least one (1) enterprise.

Hindsight being 20/20, the Plaintiff had confirmation of local
courthouse judges defrauding him as part of a secondary
enterprise when both William Levens and Mark Wolfe also signed
false orders respectively on 46-16 and 5-18-16, defrauding the
Plaintif£ as two more judges from the 13th Judicial Circuit with
Thomas Rydberg once again providing the government function of
assisting with the needed bogus motions filed for two more
presiding 13 Judicial Circuit judges to make two more clearly
false ruling on! The Plaintiff knew by 6/2016 that he had until
around 3-8-20 to prove on paper what he needed to in order to
file a RICO complaint under the Civil RICO Act against the
primary, secondary and third enterprises seeking compensation
for damages from cases 12-CP-1669 and 14-CA-10278 due to
racketeering and not respectively negligence or a onetime
spiting as first thought. The reason for the pro-se Plaintiff
not having filed under the RICO Act sooner is because he had
other legal recourse available since the clear abuse of
discretions used to injure him under the RICO Act, were still
rectifiable, if he chose to litigate any further. The Plaintiff
also had to educate himself on the current Civil RICO Act rules
which took time. And the Plaintiff wanted to play along with

the clearly obvious and pathetic enterprises already involved to

193
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 690f125 PagelD #: 194 |

see how many more crooked judges, attorneys and insurance agents
would look into the Plaintiff’s case files to see what the score
was, talk to the agents involved who had already injured the
Plaintiff, and decide to gladiy jump on the band = wagon
(participate) in defrauding the Plaintiff some more. Thus,
numerous new RICO predicate act were committed validating the
pattern and purpose of the prior RICO activities that defrauded
the Plaintiff out of his business and property interests. And
the Plaintiff also wanted to find out if there was at least one
honest American judge with enough moral conviction not to
participate in defrauding him. If the Plaintiff had found one,
you would not be reading this complaint!

Damn the crooked American judicial system scam and the bar
franchisor, Four Inns of Court at Crown Templar, that first
introduced its bar scheme to the world centuries ago. This
organized enterprise knew how to maximize long term profits by
putting their corrupted gang members into high level government
positions while taking over countries. From positions of power,
they have been able to control media conglomerates, keeping
their criminal activities from being aired to the public while
spewing out disinformation. What ai racket! Consequently,
modern day Templars (banking syndicates and affiliates) have
their bought and paid for American presidents, governors,

attorney generals and chief supreme court judges, act as

194
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 700f125 PagelD #: 195

pawnbrokers in their vast and varied scams to defraud citizens
out of their property which grows the economy while the public
grows ever poorer. The fact of the matter is, some of whatever
the American government costs the public, eventually winds up in
the Templars’ packets. The more wrong judicial rulings trial
judges make (antitrust), the more loot gets  ilaundered_ by
affiliates using commerce based schemes to wind up in the
Templars’ pockets. Consequently, the State of Florida allows
its citizens to be defrauded by its state judges for increased
profits and gains going to he Templars. Whether property is
stolen, converted and then spent, or just spent, the Templars
get a percentage due to the economics of the scheme growing the
economy. And depressing the public enough to spend more also
grows the economy. The more citizens get ripped off, the more
the economy grows, and the more profits go into the Templars’
pockets. Bastards! A song that comes. to the Plaintiff’s mind
reflecting what the Templars have given the world when citizens
need a loaf of bread to eat or some clean water to drink is

“Welcome To The Jungle” by Guns N' Roses,

 

The Plaintiff sued Bernard Silver within two years (you have 4
years in Florida under Section § 1983) of his 2-15-15 signed
ruling during case 14-CA-10278 in federal court, case 8-17-CV-
219-7-36MAP, under Title 42, Chapter 21, Section 1983 for

deliberately depriving him of his state and federal substantive

195
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 710f125 PagelD #: 196

due process rights (civil rights} when he maliciously applied
the wrong case law to his ruling. Charlene Honeywell’s ruling
on 5-9-17 stated that Bernard Silver had not violated the

Plaintiff's civil rights, and did so without a jury trial.

 

Fraud! Charlene Honeywell implied in her ruling that Bernard
Silver did not commit a clear abuse of discretion, but had only
erred on 2-6-15 and then illegally dismissed case 8-17-CV-219-7-
36MAP! The Plaintiff was once again misled into believing that
perhaps he should have pursued another avenue.

The misled Plaintiff had already thought to file under Florida
Rules of Civil Procedure (FRCP) 1.540(b} (1) to reverse Bernard
Silver’s 2-6-15 ruling, this time for supposedly being made in
error during case 14-CA-10278, filed on 1-26-16, after Bernard
Silver had retired and within a year from his final ruling (2-6-
15).

On 5-9-17, the Plaintiff new absolutely that he had been injured
monetarily in case 14-CA-10278 by a secondary enterprise
consisting of Florida statewide judges. And Charlene Honeywell
was one of them, but the Plaintiff still did not know who the
organizers of the secondary enterprise were who had made the
Plaintiff their patsy until around 1-1-18.

After the 4-6-16 and 5+18-16 rulings, case 14-CA-12257, the
Plaintiff went back to the beginning of his court battles with

unfriendly and unethical judges at the 13° Judicial Circuit and

196
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 720f125 PagelD #: 197

read the transcripts from cases 12-CP-1669, 14-CA-10278 and 14-
CA-12257, and knowing what he already knew, saw a sneaky and
underhanded pattern of fraud committed on him by district area
judges and determined that every judge who had presided on one
of the Plaintiff’s court cases had ruled favorably on clearly
fraudulent pleadings filed by opposing parties, but dismissed
every clearly correct pleading with merit submitted to the court
by the Plaintiff due to a genuine conspiracy.

The doctrine of inquiry notice is said to trigger the
limitations period once there are “storm warnings” sufficient to
alert a reasonable investor of possible fraud committed after an
injury occurs. World Wrestling Entertainment, Inc. v. Jakks
Pacific, Inc., 328 F. App’x 695 (2d Cir. 2009} and Mathews, 260
BF. 3d 239; Isaak v. Trumbull Sav. & Loan Co., 169 F. 3d 390, 399
(6th Cir. 1999).

The 4 years to file under RICO depends on the plaintiff's
ability to discover the injury rather than the predicate acts of
fraud. Love v. Nat’li Med. Enters., 230 F. 3d 765, 777 (5th Cir.
2000) {emphasizing that the statute of limitations runs when the
plaintiff has reasonable notice of his injury, not the fraud);
Tanaka v. First Hawaiian Bank, 104 F, Supp. 2d 1243, 1249 (D.
Haw. 2000) (stating that under the injury discovery doctrine,
the focus is on the plaintiff's constructive notice of his

injury, not on his awareness of the fraud, Focusing on the

197
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 73 0f125 PagelD #: 198

plaintiff's knowledge of the RICO fraud is actually a form of
the pattern discovery rule, which the Supreme Court rejected in
Rotella. Tanaka v. First Hawaiian Bank, 104 F. Supp. 2d 1243
{(D. Haw. 2000). If you do not know that a member of an
enterprise has defrauded you in your business or property, you
have no reason to suspect that the fraud was due to racketeering
committed on you by an enterprise, unless you are told or have a
sixth sense. And writing and filing a RICO complaint is
extremely more difficult than a common law fraud complaint.

From cases: 14-CA-10278, on 2-6-15 (final order); 14-CA-12257,
on 3-8-16; 16-CA-4693, on 5-2-17 (final order) and 8-17-CV-219-
7-36MAP, on 5-9-17 (final order), the Plaintiff knew absolutely
that the local district area judges were against his winning in
any court case as part of one large diabolically and
unconscionable gang of monsters, but he still did not know who
was ordering the travesty of false rulings or why.

Sometime around 1-1-18, the Plaintiff knew who all of the crooks
were involved in the secondary enterprise and why they were
against him being awarded money owed by any court that they

could influence.

41. Some Older, but Still Applicable RICO Case Laws Cited:
Bernard Silver discriminated against the Plaintiff under (Title

42, Chapter 21, Section 1985(3), in the context of this civil

198
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 740f125 PagelD #: 199

RICO matter. See United States v. Begqgerly, 524 U.S. 38, 49
(1998) (Stevens, J., concurring); accord 4ipes v. frans World
Airlines, Inc., 455 U.S. 385, 393 (1982) {holding that timely
filing of discrimination claims is “a requirement that, like a
statute of limitations, is subject to waiver, estoppel, and
equitable tolling.”).

In Klehr 521 U.S. at 194, the Supreme Court resolved the issue
by holding that for the purposes of civil RICO, “‘reasonable
diligence’ does matter, and a plaintiff who is not reasonably
diligent may not assert ‘fraudulent concealment.’” The Klehr
court was silent as to whether a plaintiff must also establish
due diligence when asserting equitable estoppel on the grounds
of non-fraudulent acts, (e.g., murder and accessory after the
fact (AATF) in a murder, both of which do not have a statute of
limitations). Plaintiffs arguing fraudulent concealment must
establish that “(1) the defendant wrongfully concealed material
facts relating to the defendant’s wrongdoing; [and] (2) the
concealment prevented plaintiff’s discovery of the nature of the
claim within the limitations period.” Civil RICO claims are
subject to a four-year statute of limitations that begins to run

"when the plaintiff discovers or should have discovered the RICO

injury." See Merrill Lynch Ltd. Partnerships Litig., 154 F. 3d
56, 58 (2d Cir. 1998). Tho Dinh Tran v. Aiphonse Hotel Corp.,

281 F. 3d 23, 36 (2d Cir. 2002) states,

199
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 750f125 PagelD #: 200

Misrepresentation of Applicable Laws in Pleadings that Result in
a Clear Abuse of Discretion Twice (2) by the Same Enterprise, is

Racketeering:
Abuse of Discretion:

A finding is ‘clearly erroneous' when although there is evidence
to support it, “the reviewing court on the entire evidence is

left with the definite and firm conviction that a mistake has

 

been committed." United States v. United States Gypsum Co., 333
U.S. 364, 394 -395. A district court "abuses" or "exceeds" the
discretion accorded to it when (1) its decision rests on an
error of law (such as application of the wrong legal principle)
or a clearly erroneous factual finding, or (2) its decision —
though not necessarily the product of a legal error, or a

clearly erroneous factual finding — cannot be located within the

 

range of permissible decisions. United States v. United States

Gypsum Co., 333 U.S. 364, 394 -395.

Discretion is said to be "abused" ("exceeded" would be both a

more felicitous and correct term) when the decision reached is

 

not within the range of decision-making authority a reviewing
court determines is acceptable for a given set of facts. This
determination that the range of acceptable decision-making has
been exceeded in a particular case is assuredly one of law, but

it is analytically distinct from a determination that a legal

200
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 760f125 PagelD #: 201

standard applicable to a generality of fact situations has been
ignored, incorrectly applied, or inadequately applied in a
particular case. Zervos v. Verizon New York, Ine., 252 F, 3d
163, 168 (2d Cir. 2001) {quoting United States v. United States
Gypsum Co., 333 U.S. 364, 395, 68 S. Ch. 525, 92 LL, Fd. 746

(1948)}.

A RICO plaintiff facing a statute of limitations problem should
consider arguing that the limitations period should be equitably
tolled until it could determine, exercising reasonable

diligence, that its injury stems from conduct that was part of a

 

pattern of racketeering. See, e.g., McCool v. Strata Oil Co.,
972 F. 2d 1452, 1465 (7th Cir. 1992) (noting that equitable
tolling may delay the running of the statute of limitations
“while a victim diligently investigates the possible existence

and extent cf a pattern of racketeering”).

Most courts use the phrases “affirmative acts” or “active
misleading” to require the plaintiff to show that the defendant
took affirmative steps to conceal the claim through fraud. See,
e.g., Prudential Ins. Co. of Am. v. U.S. Gypsum Co., 359 F. 3d
226, 237-38 (3d Cir. 2001); Detrick v. Panaipina, Inc., 108 F.
3d 529, 542-43 (4th Cir. 1991); Barry Aviation Inc. v. Land
O'Lakes Mun. Airport Comm’n, 377 F. 3d 682, 689 (7th Cir. 2004);

Pincay v. Andrews, 238 F. 3d 1106, 1110 (9th Cir. 20601) and

201
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 77 0f125 PagelD #: 202

Grimmett v. Brown, 75 F. 3d 506, 514 (9th Cir. 1996)
{alternating use of “actively misled” with ‘affirmative conduct”
in describing elements of fraudulent concealment).

The Plaintiff was, and still is, being defrauded by Florida’s
state judicial enterprise in his property and business interests
in 1) appellate case 2D19-1384 (affirmed on 12-27-19) from trial
case 17-CA-4051 and 2) in appellate cases 18-CA-1537 from trial

case 17-CA-403 and in 3) case 17-CA-6219.

42, The Masterminds behind the RICO Predicate Acts in this
Matter:

Tt was on 3-8-16, during case 14-CA-12257, that the Plaintiff
started adding up the pieces of the shim sham puzzle of what
really went wrong to have ended case 12-CP-1669 in favor of
opposing parties, when Lee Peariman who had a Doctor of
Jurisprudence Degree (J.D.) and supposedly graduated law school
with honors, should have known better than not to have filed a
rebuttal pleading twice (2) with an affidavit for the Plaintiff
in refuting the allegations in the summary judgment motion filed
in case 12-CP-1669, on 3-20-13. And if Lee Pearlman did not
believe that the Plaintiff was entitled to his share of the
decedent’s property, then he should not have taken the case or
withdrawn as the Plaintiff's counselor. The Plaintiff filed

“Amended Complaint 04-15-17” on Lee Pearlman in case 14-CA-12257

202
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 780f125 PagelD #: 203

on about 04-15-17, and then filed a similar complaint on Thomas
Rydberg and his three accomplices from probate case 12-CP-1669
around 04-15-17, case 17-CA-4051.

During the months spent writing “Amended Complaint 4-15-17”
(case 14-CA-12257) and thinking about how all of the Plaintiff's
judges were so way off base in their rulings that someone more
powerful than a circuit court trial judge, working from outside
the 13°" Judicial Circuit had to have been calling the shots in
defrauding the Plaintiff, but who had enough authority over the
13°° Judicial Cireuit’s chief judge’s office and enough hatred
for the Plaintiff to have done so?

The Plaintiff then remembered the incident during his guardian
advocate court proceeding, case 12-CP-249, having to do with his
mentally compromised friend, Ms. Kimball, back in 2/2012. In
2/2012, HCSO had snapped it fingers and got an emergency hearing
with Claudia Isom, probate and guardianship judge, to have the
Plaintiff's guardianship illegally revoked and she obeyed. In
2/2012, HCSO ignored the Plaintiff’s letters of guardianship and
continued to injure Ms. Kimball by giving her bad medications
until her face was scared while she was in their custody. And
when the Plaintiff complained to the detention commander,
Colonel James Previtera at HCSO, he had two (2) of his HcSO
goons at the Plaintiff's house with their guns drawn looking for

a reason to shoot him! Tampa Police Department (TPD) and

203
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 790f125 PagelD#: 204

Florida Department of Law enforcement (FDLE}) had to be called
into the matter by the Plaintiff in order for the death threats
and harassment to stop, but in the end, Claudia isom illegally
revoked the Plaintiffs letters of guardianship.

What happened here is absolute confirmation of the power given

 

to HCSO by the governor’s office to damage the public at wiil
and the ver special relationship that HCSO has with its
courthouse judges that it protects and controls for profit and
gain (something of value)! Even with the Plaintiff’s many
complaints to Chief Judge Manuel Menendez’s office through his
secretary Kimberly Cash around 3-1-12, nothing was done about
the illegal activities involving Claudia Isom and HCSO at the
13 Judicial Cirewit during case 12-CP-249, on 3-1-12. After
the Plaintiff remembered having gotten nowhere with Manuel
Menendez and Kimberly Cash, he also figured out before 4/2017
that the denial of his state and federal substantive due process
rights in case 14-CA-10278 by accomplice Bernard Silver on 2-6-
15, and in case 14=CA-12257 by both accomplice William levens
and Mark Wolfe having defrauded the Plaintiff respectively on 4-
6~16 and 5-18-16, were from Ronald Ficarrotta instructing them
to do so as the chief judge of the 13% Judicial Circuit, from
2015 to present. HCSO did not want to conduct an investigation

into the decedent’s murder for the Plaintiff having fingered

James Previtera’s illegal operational procedures at HCSO in

204
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 800f125 PagelD #: 205

2/2012 with FDLE, so Sheriff David Gee had the chief judge’s
office instruct the trial judges to dismiss the Plaintiff's
court cases slowly and illegally, monetarily injuring him.

David Gee had blacklisted the Plaintiff at both HCSO and at the
13 Judicial circuit for having gotten Colonel James Previtera
immediately reassigned and then terminated through FDLE
beginning in 3/2012, Around 4/2017, there were way too many
qudges clearly defrauding the Plaintiff without there being a
common purpose and a single source of instructions for so many
of them in the local circuit to have made so many blatantly
false rulings without fear of being made to see a psychiatrist
and then terminated,

The only people who had full control over all of the judges in
the circuit for racketeering purposes were Manuel Menendez and
Ronald Ficarrotta. These two crooks had been calling the shots
as the ringleaders in a corrupt enterprise of racketeers,
indorsed and approved by the acting chief judge of the Florida
Supreme Court, Rick Scott and Pamela Bondi, all out to deprive
the Plaintiff of his state and federal substantive due process
rights for an ail too obvious and childish reason, which was to
help HCSO get even with the Plaintiff for mere satisfaction
purposes (something of value).

The term racketeers used in this complaint is not to be confused

with musketeers, mouseketeers or rocketeers. These are the good

205
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 810f125 PagelD #: 206

guys. The Plaintiff finally figured out on 38-15 that Sybil
Murphy, with her attorneys Thomas Rydberg and Robert Welker from
probate case 12-CP-1669, including the Plaintiff’s attorney Lee
Pearlman, were by beyond reasonable doubt evidence, all part of
the same primary enterprise. Unknown to the Plaintiff until 5-
18-16, Robert Foster was informed of the RICO plan to defraud
the Plaintiff by Manuel Menendez (secondary enterprise) in court
case 12-CP-1669. Robert Foster knew he had illegally helped
cover-up the decedent’s murder when he ended the probate case
with prejudice after turning a blind eye to the extrinsic fraud
that was committed on the Plaintiff by the primary enterprise
before discovery into the decedent’s murder had really started,
so he would not be obligated to look at the evidence and order
an investigation into her murder. Opposing parties and their
attorneys winning case 12-CP-1669 was accomplished not by way of
negligence as first thought by the Plaintiff, but by way of an
extrinsic fraud in which the Florida Slayer Statute (732.802)
count was dismissed in the final order without the Plaintiff
knowledge or consent. The Piaintiff never gave written
permission to the clerk of the court, dismissing the slayer
statute count in case 12-CP-1669 and neither did his attorney
Lee Pearlman! And Robert Foster had no legal authority to have
ordered the Plaintiff’s murder count dismissed, unless opposing

parties had filed an affidavit to this effect and a hearing

206
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 820f125 PagelD #: 207

discussing at least one (1) good reason for dismissing the
murder count resulted in a ruling by Robert Foster to do so! So
Robert Foster also wanted case 12-CP-1669 illegally dismissed,
but as a member of the secondary enterprise.
Robert Foster let the primary enterprise defraud the Plaintiff
using his attorney because he did not have a fiduciary duty to
the Plaintiff to intervene.

Leading up to 4/2017, in case 14-CA-12257, both accomplices
William Levens and Mark Wolfe helped illegally limit what
evidence the Piaintiff could subpoena. With William Levens, it
was stopping the Plaintiff from obtaining both medical and
banking records on the decedent to prove she was not taken to a
doctor while she was being killed and her estate devalued by
$1,058,800. The Plaintiff also filed a motion in case 14-CA-
12257 te compel Robert Welker to divulge his case file records
in order to prove that his retainer contract with the decedent
was forged by Cyrie Schneider. A hearing on this motion was
never given by William Levens, who also refused to order
Defendant Lee Pearlman to provide the Plaintiff with his
complete case file records. This allowed Lee Pearlman to hold
out on providing the Plaintiff with a copy of the $160,000 bank
account, given to him by Thomas Rydberg, as proof of the

decedent’s devalued inventory and stolen assets.

207
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 83 0f125 PagelD #: 208

With Mark Wolfe, it was the decedent’s banking records. Mark
Wolfe issued an order disallowing the decedent’s banks to
provide the Plaintiff with any of her banking records that went
back any further than one (1) year from her death, when the
Plaintiff was next of kin to the decedent and needed at least 20
years worth of the decedent’s banking information to begin
trying to find out where her missing $350,000 went. Fraud! In
committing these violations, accomplices William Levens, Mark
Wolfe, Lee Pearlman with Florida Lawyers Mutual Insurance
Company (FLMIC) and Thomas Rydberg continued to violate both the
Plaintiff's and decedent’s state and federal substantive due

process rights in the tradition of excellence first committed on

 

the Plaintiff by Bernard Silver and Claudia Isom, respectively
tortious interference case 14-CA-10278 and guardianship case 12-
CP-249, Mark Wolfe, William Levens, Thomas Rydberg (with
possibly CNA, if he was still working for them), Lee Pearlman
and FLMIC, up to this point, committed spoliation of the
decedent’s banking record evidence.

The Plaintiff figured out around 4/2017 that there was a
bonafide conspiracy to defraud the Plaintiff by every elected
official, colleague, attorney, affiliate and insurance company
that came out of the woodwork to help Florida’s state judicial
enterprise (secondary enterprise) ruin all of the Plaintiff’s

cases, until there were no more legal actions left for him to

208
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 840f125 PagelD #: 209

take in acquiring the stolen property owed to him, but during
this time, he could not figure out who initially wanted him

monetarily injured and for what reason.

43. Hindsight is always 20/20 to the Diligent:

In the beginning of 2018, the Plaintiff received confirmation as
to why HCSO had refused to do an investigation into the murder
of the decedent, notably starting in mid. 2015 when the
Plaintiff first thought to put some pressure on HCSO to finally
investigate the decedent's murder by complaining to all of the
state agencies affiliated with HCSO.

During a telephone conversation with ABC, Inc. (Disney) reporter
Adam Waiser around 1/2018, he stated that an investigation into
why HCSO had refused to investigate the decedent’s murder was
conducted by another ABC, Inc. news reporter working at HCSO
{crookedly suspicious), in which HCSO had solicited the 13th
Judicial Circuit (offices of both Manuel Menendez and Ronald
Ficarrotta) to circumvent any judicial inquiry going to HCSO to
investigate the decedent’s murder and to keep the Plaintiff from
deposing any HCSO officer! Adam Waiser also stated that there
was a special relationship between HCSO and the 13° Judicial
Circuit, so anything illegal that HCSO wanted covered up in the
courthouse, would be implemented. Adam Waiser stated that

Ronald Ficarrotta was 1) not about to let a pro se litigant

209
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 850f125 PagelD#: 210

prove a conspiracy against Sheriff David Gee, especially if he
had been in bed with him. And consequently, Ronald Ficarrotta
was also 2) not going to allow any of his judges to allow Chad
Chronister or any other HCSO employee to be deposed by the
Plaintiff, so no one at HCSO could implicate either David Gee or
himself (Ronald Ficarrotta) as an accessory after the fact in
the murder of the decedent!

By beyond reasonable doubt evidence, HCSO had asked Ronald
Ficarrotta in early 2018, to have Richard Nielsen in case 14-CA-
12257, along with Paul Huey, Elizabeth Rice, Catherine Catlin
and the other judges from the local courthouse who were hearing
the Plaintiff's court cases during 2018, illegally dismissed
either the Plaintiff's motions or cases by ruling against him at
every hearing. Even cases that had nothing to do with the
decedent’s murder, like cases 17-CC-403 (Joelle Ober) and 17-CA-
6219 (Elizabeth Rice), were being illegally dismissed. The
Plaintiff could no longer take Sheriff Chad Chronister’s
deposition, or any other HCSO deputy’s deposition, after HCSO
contacted the age Judicial Circuit right before 1-24-18, during
case 14-CA-12257, and before 4-8-18, during case 17-CA-4051.
And HCSO indirectly had the 2DCA Chief Judge Edward LaRose,
through the offices of Jorge Labarga, Florida Supreme Court
Chief Judge and the chief judge at the 13™ Judicial Circuit,

Ronald Ficarrotta, illegaliy PCA the Plaintiff’s 2DCA appealed

210
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 860f125 PagelD #: 211

cases filed in 2017 and 2018, which were: Cases 2D17-2243,
2017-2725, 2D18-694, 2D18-1889, 18-CA-1537, 2D18-4761 and 2D18-
1538,

Adam Waiser did not say why HCSO did not want to investigate the
decedent’s murder, but the Plaintiff knew why. FDLE had
embarrassed Sheriff David Gee when he was given a firm
recommendation to terminate Colonel James Previtera from HCSO.
And after David Gee had retired from HCSO in 9/2017, his friend
Chad Chronister was just continuing to get even with the
Plaintiff.

In early 2012, both Claudia Isom and Paul Huey the presiding
judge after the Plaintiff recused Claudia Isom, on 4-25-12, from
case 12-CP-249, assisted HCSO in permanently revoking the
Plaintiff’s letters of guardianship in case 12-CP-249,. When the
decedent was murdered in 7/2012, Claudia Isom was the probate
judge who was first informed of the decedent’s murder by way of
the Plaintiff recusing her from case 12-CP-1669 on §8-6-12.
Claudia Isom in turn told her contacts within the chief judge’s
office of the money owed to the Plaintiff by way of Florida
Slayer statute 732.802.

HCSO asked the courthouse sometime after 2/2012, through the
chief judge's office, to damage the Plaintiff's cases at both

the 13° Judicial Circuit and the 2DCA, depriving him of money

 

211
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 87 0f125 PagelD #: 212

owed, just like the Plaintiff had deprived Colonel James

Previtera of money earned.

 

“An eye for an eye, and a _ tooth for a tooth”, along with “What
goes around, will come back around” were stated to the Plaintiff
by one of the two HCSO goons, who in 2/2012, was looking to
shoot him at his address. The same two HCSO gang members who
wanted to shoot the Plaintiff in 2/2012, went out to meet him in
the courthouse caught on camera during case 10-CF-012263-A, on
4-5-12, when they knew he would be there, just to let him know
that HCSO was going to get even with him. At this point in
time, the Plaintiff did not know James Previtera had been
removed from his detention position and was eventually going to
be terminated from his employment at HCSO, or when his friends
there were going to injure him, but he knew they would, if given
the opportunity. The Plaintiff recused Claudia Isom as the
presiding judge on case 12-CP-1669, but since the cat was out of
the bag on the Plaintiff being entitled to slayer statute
amounts of money in his petition, by beyond reasonable doubt
evidence, David Gee had the 13° Judicial Circuit through Manuel
Menendez, told Robert Foster to illegally dismiss case 12-CP-
1669, but he did not have to, Lee Pearlman and Thomas Rydberg
from the primary enterprise had already beaten him to the punch!
All of the judicial accomplices have been part of the same

childish and illegal snitch niche against the Plaintiff since

212
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 880f125 PagelD #: 213

2012, when Colonel James Previtera was unwillingly asked by
Sheriff David Gee to find other employment. The last time the
Plaintiff talked with Adam Waiser, he stated that he would lose
his job and career, if he pushed any further for the decedent's
story to air and then disconnected the telephone call.
Consequently, around the beginning of 2018 the Plaintiff knew
why the endless pattern of RICO predicate acts had been
committed and would be continuing forever, compliments of the

governor’s office! If State of Florida employees David Gee and

 

Manuel Menendez, had been committing obvious illegal acts, they

 

were absolutely approved by the governor and seconded by the
flunky attorney general! The Plaintiff confirmed this to be
true when he sent Rick Scott and Pamela Bondi all the proof they
needed by USPS certified mail, and they turned a blind eye to
their fiduciary duty to act appropriately. Respectively on 11-
19-18 {USPS 70182290000075887042) and 8-9-18 (USPS
70173380000052003137) .

Under the traditional federal accrual principie, a statute of
limitation period does not begin to run until the cause of
action is complete, when the final fraudulent act monetarily
injuring the plaintiff has been committed (when the victim in a
court case either stops litigating the claims, or has reached
the end of their legal remedies). See, ¢.g9., Rawlings v. Ray,

312 U.S. 96, 98 (1941); Clark v. Iowa City, 87 U.S. 583, 589

213
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 890f125 PagelID#: 214

(1874), tisaak v. Trumbull Sav. & Loan Co,, 169 F. 3d 390, 396-
97 (6th Cir. 1999} (concluding that plaintiffs had standing to
bring RICO action when camping resorts filed for bankruptcy,
because “bust-out” scheme to defraud buyers was complete by the
final fraudulent act of placing the property into bankruptcy).
And in any case, fraudulent concealment tolls the statute of
limitations in a RICO cases. Under Rule 9(b), the Plaintiff was
defrauded right out of case 12-CP-1669 by the accomplices
committing an extrinsic fraud on him, found out on 3-8~16 and
documented around 4-15-17, cases 14-CA-12257 and 17-CA-4051.
And then again the Plaintiff was defrauded out of reopening case
12-CP-1669 with new evidence on 5-16-16 and again on 5-4-17 by
both the local courthouse probate judges respectively Robert
Bauman and Catherine Catlin. And in 2DCA case 2D17-2725, by the
three judge panel having affirmed Catherine Catlin’s order on 6-
8-18 not to reopen case 12-CP-1669, complements of Edward LaRose
(Title 18, Chapter 96, Sections 1962(b & c)), Marva Crenshaw and
Susan Rothstein-Youakim.

Plaintiffs have been allowed to bring RICO actions for acts of

public corruption that resulted in pecuniary (monetary) injury

 

to them. Envti. Tectonics v. W. S. Kirkpatrick, Inc,., 847 F. 2d
1052, 1067 (3d Cir. 1988); (business competitor had standing to
challenge defendant’s alleged use of bribery of foreign

government officials to obtain contracts), judgment aff'd, 493

214
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 900f125 PagelID #: 215

U.S. 400 (1990); Town of Kearny v. Hudson Meadows Urban Renewal
Corp., 829 F. 2d 1263, 1268 (3d Cir. 1987) {land developer
allowed to bring RICO action for injuries sustained from

defendants’ bribery of town officials) and Bieter Co. v.

 

Blomquist, 987 F. 2d 1319, 1327 (8th Cir. 1993) (permitting

builder to pursue RICO claim where alleged bribery of public

 

officials raised issue of fact concerning proximate cause of
builder's injury from failure to obtain rezoning).

Together, all of the Defendants and their accomplices were part
of the scheme to deprive the Plaintiffs from obtaining money
owed to them, damaging them in their property and business
interests, by illegaliy denying them and the decedent their
state and federal substantive due process rights. The court
rejected the notion that business or property interests harmed
by a defendant’s acts must actually be the target of the
predicate act, and remanded the case to determine if the
plaintiff could satisfy the remaining aspects of his claim.
Diaz v. Gates, 420 F. 3d 897 (9th Cir. 2005}, Id. at 900-03. A
RICO action may be maintained even if the “injury to business or
property” is not the predominant injury alleged. Northeast
Women’s Ctr., inc. v. McMonagle, 868 F. 2d 1342 (3d Cir. 1989),
Id. at 1349.

Hindsight being 20/20, James Previtera and David Gee, acted

respectively through Claudia Isom and Manuel Menendez in 2012 as

215
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 91o0f125 PagelD #: 216

co-conspirators under Title 18, Chapter 96, Section 1962(d}) to
ali of the counts stated in Sections 1 and 4. And by beyond
reasonable doubt evidence, David Gee had instructed the
secondary enterprise {state judicial enterprise) te defraud the
Plaintiff and decedent in violation of Title 18, Chapter 96,
Section 1962(d) after 2/2012.

On 10-9-18, Chet Tharpe came up with a uniquely clever fraud
tactic not used before by Florida’s state judicial enterprise
when he tried to extort money out of the indigent Plaintiff in
case 18-CA-1537 by demanding that he start paying off a $108.50
transcript fee for a copy of the lower court’s case record, or

he would not hear the case. Dereliction of duty and extortion!

 

The Plaintiff received permission by the courthouse under
Florida Statutes 57.081(1) to be exempt from any upfront
appellate fee when it indexed (transcribed) the lower case file
(17-CC-403}) as part of the appellate process. Case 18-CA-1537,
from case 17-CC-403, was the plaintiff's product liability
appeal, which had nothing to do with the decedent’s murder, but
was illegally stopped by Chet Tharpe to continue the pattern of

RICG predicate acts, in the tradition of excellence, committed

 

under Title 18, Chapter 63, U.S. Codes § 1341, 1343 & 1346
{honest services fraud) by the Florida’s state judicial
enterprise, to monetarily damaging the Plaintiff in his business

interest into 2020,

216
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 920f125 PagelD #: 217

The new angle that Florida’s state judicial enterprise is
currently using to defraud the Plaintiffs with in their court
cases, has courthouse confederates (judges and lawyers) make up
a reason having nothing to do specifically with the actual
merits of the cases in order to illegally stop the court cases
from progressing. This is what happened in case 17-CA-4051,
where Elizabeth Rice dragged this case out 1.5 years and then
illegally dismissed it on 3-19-19 for the Plaintiff not
rewriting the complaint the way she wanted it rewritten.

Twistedly demonic! And Elizabeth Rice implemented the same

 

method of injuring both Plaintiffs in case 17-CA-6219 until she
was removed from the division by the state judicial enterprise

around 12-19-19 for being too obvious in her defrauding tactics.

44, Economic Motive:

In National Organization for Women, Inc. v. Scheidler, 510 U.S.
249 (1994), the Supreme Court resolved an ongoing dispute among
the federal courts of appeals by holding that neither a RICO
enterprise nor the predicate acts of racketeering must have an
economic motivation. Prior to the Supreme Court’s decision,
three circuits, including the Seventh Circuit in Scheidler v.
National Organization for Women, Inc., had concluded that the
RICO enterprise (or at least the predicate acts) must have an

economic motive. In a unanimous decision, the Supreme Court

217
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 93 0f125 PagelD #: 218

reversed the Seventh Circuit and held that no proof of economic
motive is required. The Court concluded that the plain language
of § 1962(c) and the definition of “pattern of racketeering
activity” in § 1961(1) provide no indication that an economic

motive is required. The Court rejected the Seventh Circuit’s

 

conclusion that because the use of the term “enterprise” in §
1962(a) and {b) is tied to economic motivation, the same term
should be applied to restrict the breadth of § 1962{c}. The
Court reasoned that because the “enterprise” in § 1962{c) is not
being acquired and instead is the vehicle for the commission of
the racketeering activity, “it need not have a property interest
that can be acquired nor an economic motive for engaging in
illegal activity; it need oniy be an association in fact that

engages in a pattern of racketeering activity.”

45. 18 U.S. Code § 1964 - Civil Remedies:

{a) The district courts of the United States shall have
jurisdiction to prevent and restrain violations of section 1962
of this chapter by issuing appropriate orders, including, but
not limited to: ordering any person to divest himself of any
interest, direct or indirect, in any. enterprise; imposing
reasonable restrictions on the future activities or investments
of any person, including, but not limited to, prohibiting any

person from engaging in the same type of endeavor as the

218
Case 2:20-cv-00078-JDL Document1-1 Filed 03/04/20 Page 940f125 PagelD #: 219

enterprise engaged in, the activities of which affect interstate
or foreign commerce; or ordering dissolution or reorganization
of any enterprise, making due provision for the rights of
innocent persons.

(b) The Attorney General may institute proceedings under this
section, Pending final determination thereof, the court may at
any time enter such restraining orders or prohibitions, or take
such other actions, including the acceptance of satisfactory
performance bonds, as it shall deem proper.

(c) Any person injured in his business or property by reason of
a violation of section 1962 of this chapter may sue therefor in
any appropriate United States district court and shall recover
threefold the damages he sustains and the cost of the suit,
including a reasonable attorney's fees, except that no person
may rely upon any conduct that would have been actionable as
fraud in the purchase or sale of securities to establish a
violation of section 1962. The exception contained in the
preceding sentence does not apply to an action against any
person that is criminally convicted in connection with the
fraud, in which case the statute of limitations shall start to
run on the date on which the conviction becomes final.

(d) A final judgment or decree rendered in favor of the United
States in any criminal proceeding brought by the United States

under this chapter shall estop the defendant from denying the

219
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 95o0f125 PagelD #: 220

essential allegations of the criminal offense in any subsequent
civil proceeding brought by the United States. {Added Pub. L.
91-452, title IX, §901(a), Oct. 15, 1970, 84 Stat. 943; amended
Pub. L. 98-620, title IV, §$402(24) (A), Nov. 8, 1984, 98 Stat.

3359; Pub. L. 104-67, title I, §107, Dec. 22, 1995, 109 Stat.

758.)

46. RECO requires “a person” who violated or conspired to
violate under § 1962(a) to be the principle of the company or
enterprise, and to violate under § 1962(b) to manage the company
or enterprise and to violate under § 1962(c) to be an associate

or affiliate of the company or enterprise.

Al. The Senate Report regarding Section 1959 states that any
person who aids and abets a violation of the listed underlying
eorimes of violence is also liable for a Section 1959 violation
“under 18 U.S.c. § 2" (the acts of the perpetrator become the
acts of the aider and abettor}) in addition to “the person who
actually commits or attempts the offense.” 5S. Rep. No. 98-
225 at 307. Thus, Congress manifested its intent that federal
law of aiding and abetting applies to Section 1959. In
accordance with this legislative history, all of the courts that
have decided the issue have held that a person may be liable for
a Section 1959 violation on the ground of aiding or abetting.

220
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 960f125 PagelD #: 221

Therefore, a defendant may be liable under Section 1959 for the
commission of a crime of violence for having aided and abetted
another person’s efforts to gain entrance to, or maintain or
increase that person's position in an enterprise, even though
the defendant does not seek to gain entrance to, or maintain or
increase his own position in, an enterprise (§ 1962(c)). See,
e.g., Frampton, 382 F. 3d at 222-23. This principle not only
flows from the law on aiding and abetting, but also stems from
the well settled principal that a defendant may be liable for a
conspiracy to violate (§ 1962({d)) a law even if he may not be
iiabie for a substantive violation of the law because he does
not fall within the category of persons who could commit the
substantive offense directiy. See, e.g., Salinas v. United
States, 522 U.S. 52, 64 (1977) (“[A] person . . . may be liable
for conspiracy even though he was incapable of committing the
substantive offense.”}) (citing United States v. Rabinovich, 238
U.S. 78, 86 (1915)}. See, @.9., Frampton, 382 F. 3d at 222-23
(applying 18 U.S.C. § 2); Khalii, 279 F. 3d at 109 367-370;
(same); Diaz, 176 F. 3d at 96-97; Houlihan, 92 F. 3d at 1293;
Matta-Ballesteros, 71 F. 3d at 765 n. 8, 771; Hoyte, 51 F. 3d at
1245; Locascio, 6 F. 3d at 941; Concepcion, 983 F. 2d at 383-84
(applying 18 U.S.C. § 2) and Cf., Marino, 277 F. 3d at 29-32

(suggesting, but not holding, that state law applies).

221
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 97o0f125 PagelD #: 222

48. “To be found guilty of the crime of aiding and abetting a
criminal venture, a defendant must associate himself with the
venture in a manner whereby he participates in it as something
that he wishes to bring about and seeks by his acts to make
succeed.” Khalil, 279 F. 3d at 369, quoting United States v.
Martin, 920 F, 2d 345, 348 (6 Cir. 1990). See also Concepcion,
983 F. 2d at 383 (“To secure a conviction on a theory of aiding
and abetting in violation of [18 U.S. Code § 2{a)), the
government must prove that the underlying crime was committed by
a person other than the defendant and that the defendant acted,
or failed to act in a way that the law required the defendant to
act, with the specific purpose of bringing about the underlying
crime . . . . Under 18 U.S. Code § Z2{a), an aider and abettor
must share in the principal’s essential criminal intent, [and]
the principal must be shown to have had the essential criminal
intent.”) (internal quotations and citations omitted). This
requirement that the defendant must share the same criminal
intent as the principal is especially significant as it applies
to aiding and abetting a Section 1959 violation because “[t]he
intent necessary to support a conviction for aiding and abetting
goes beyond the mere knowledge that the defendant’s action would
tend to advance some nefarious purpose of the principal.
Rather, the defendant must act with the specific intent of

facilitating or advancing the principal’s commission of the

222
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 98 0f125 PagelD #: 223

underlying crime.” Frampton, 382 F. 3d at 223. The defendant
knew that the principal he was aiding and abetting was seeking
to gain entrance to, or maintain or increase his position in,

the enterprise and “acted toward that end.” Frampton, 382 F. 3d

 

at 223.112.

49, Pinkerton Liability Doctrine:
Under the Pinkerton Liability Doctrine, a defendant is a

principal when he consciously shares in any criminal act,

 

whether or not there is a conspiracy. In Pinkerton v. United
States, 328 U.S. 640 (1946), defendant Daniel Pinkerton and his
brother were charged with conspiracy to violate the tax laws and
with two substantive tax violations. Although no evidence was
introduced showing that Daniel. Pinkerton participated directly
in the commission of the substantive offenses, the district
court instructed the jury that each defendant could be found
guilty of the other's substantive offenses, if they were both
part of the same criminal conspiracy and “the acts referred to
in the substantive counts were acts in furtherance of the
unlawful conspiracy or object of the unlawful conspiracy.” Id.
at 645 and n. 6. The Supreme Court upheld Daniel Pinkerton’s
conviction under a theory of co-conspirator liability, but
cautioned that the case would be different “if the substantive

offense committed by one of the conspirators was not in fact

223
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 99o0f125 PageID#: 224

done in furtherance of the conspiracy, did not fall within the
scope of the unlawful project, or was merely a part of the

ramifications of the plan which could not be reasonably foreseen

 

as a necessary or natural consequence of the unlawful
agreement.” Id. at 647-648. The instruction upheid in Pinkerton
did not explicitiy state that a defendant is liable under the
Pinkerton doctrine for the substantive acts of his co-
conspirators, only if those acts were “reasonably foreseeable.”
Some circuits, however, have indicated that a Pinkerton
instruction must explicitly include “reasonable foreseeability”
language even though that language did not, in fact, appear in
the jury instruction in Pinkerton itself. In any event, the
common and better practice is to include such 113 “reasonable
foreseeability” language in a Pinkerton instruction. Moreover,
the government may not rely on the Pinkerton doctrine unless the
jury is “instructed in terms of that theory.” Pereira v. United
States, 347 U.S. 1, fn. at 10 (1954) and Accord Nye & Nissen v.
United States, 336 U.S. 613, 618 (1949). Applying these
principles, courts have held in Section 1959 prosecutions, that
a defendant may be convicted of an underlying crime of violence
(murder) in violation of state law under the federal Pinkerton
doctrine. All of the Defendants cited in Section 7 are guilty
of having violated Section § 1959. See, e.g., Diaz, 176 F. 3d

at 99-100; Tse, 135 F. 3d at 206-07; United States v. Katona,

224
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 100 0f125 PagelD #: 225

204 F. Supp. 2d 410, 412 {(E.D.N.Y¥. 2002) and Cf., United States

v. Carrozza, 55 F. Supp. 2d 84, 87-89 (D. Mass. 1999).

49.5 Respondeat Superior Doctrine:

Respondeat superior ({(hLatin: “let the master answer” is a
doctrine that a party 1s responsible for (has vicarious
liability for) the acts of their agents. Criminal Law - Cases

and Materials, 7th ed. 2012, Wolters Kluwer Law & Business; John
Kaplan, Robert Weisberg, Guyora Binder, ISBN 978-1-4548-0698-1.
For Example, in the United States, there are circumstances when

an employer is liable for the acts of employees performed within

the course of their employment. Harger, Lloyd. "Workers'
Compensation, A Brief History". Florida Department of Financial
Services. Retrieved 22 June 2010, This rule is also called the

master-servant rule, recognized in. both common law and civil law
jurisdictions. Owen, Ralph Dornfeld. "Tort Liability in German
School Law". Law and Contemporary Problems. Duke University

School of Law. 20 (1): 72-79. JSTOR 1190275.

Respondeat superior is a legal doctrine, most commonly used in
tort, that holds an employer or principal (company, owner or
even a supervisor) legally responsible for the wrongful acts of
an employee or agent, if such acts occur within the scope of

their employment or agency. Typically when respondeat superior

225
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 1010f125 PagelD #: 226

is invoked, a plaintiff will look to hold both the employer and
the employee liable. As such, a court will generally look to
the doctrine of joint and several liability when assigning
damages.

Joint and Several Liability:

Joint and several liability is a rule followed in all federal
courts (Federal Rule 19) and some states, in which two or more
parties can be held independently liable for the full amount of
a personal injury plaintiff’s damages, regardless of their
respective degrees of fault (federal Rule 19). The parties that
are found responsible for the accident are known as tortfeasors.
Under the joint and several liability rule, a single tortfeasor
can be held responsible for the total amount of damages even if
he or she is only responsible for the plaintiff’s injuries to a
small degree. If the plaintiff collects from only one jointly
and severally liable defendant, that defendant can pursue the
other responsible parties for contribution. Usually, the
defendants’ liability for damages is reduced to the extent that
the plaintiff was negligent. Not all states follow the rule of

joint and several liability, and many follow a hybrid rule.

50. Accessory after the Fact under Title 18, U.S. Code 3:
Whoever, knowing that an offense against the United States has

been committed, receives, relieves, comforts or assists the

226
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 102 0f125 PagelD #: 227

offender in order to hinder or prevent his apprehension, trial
oer punishment, is an accessory after the fact. Courts have heid
that under this provision, a defendant may be convicted as an
accessory after the fact to a violation of Section § 1959,
provided the government proves: (1) the commission of an
underlying offense against the United States [i.e., § 1959] by
[another person], (2) the defendant’s knowledge of that offense,

and (3) assistance by the defendant, in order to prevent the

 

apprehension, trial, or punishment of the offender (Title 18,
U.S. Code § 3). Cuong Gia Le, 310 F. Supp. 2d at 779. Accord

United States v. Malpeso, 115 F. 3d 155, 163-64 (2d Cir, 1997).

51. RICO “is a unique cause of action that is concerned with
eradicating organized, long-term, habitual criminal activity.”
Crest Constr. IT, Ine. v. Doe, 660 F. 3d 346, 353 (8th Cir.
2011} {quoting Gamboa v. Velez, 457 F. 3d 703, 705 (7th Cir.
2006)}. A properly stated RICO claim in the Eighth Circuit
must allege the following four elements: %“(1) conduct (2) of an
enterprise (3) through a pattern (4) of racketeering activity.”

Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479, 496 (1985).

52. Conduct:
The first element of RICO is conduct. This element is extremely

straightforward and rarely litigated in court. It simply

227
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 103 of 125 PagelD #: 228

requires the defendants who participated in the enterprise to

carry out the directions of the enterprise.

53. Enterprise:

An ‘enterprise’ is defined in 18 U.S.C Section 1961 (4) to
include “any individual, partnership, corporation, association,
or other legal entity, and any union or group of individuals
associated in fact although not a legal entity”. The Eighth
Circuit requires “an ascertainable structure distinct from the
conduct of a pattern of racketeering.” Crest Constr. Ii, Ine.,
660 F. 3d at 354 (quoting United States v. bee, 374 F. 3d 637,
647 (8th Cir. 2004)). Further, “an enterprise cannot simply be
the undertaking of the acts of racketeering, neither can it be
the minimal association which surrounds these acts.” Id.
{quoting United States v. Bledsoe, 674 F. 2d 647, 664 (8th
Cir.), cert. denied, 459 U.S. 1040 (1982)}). An enterprise must
still exist without the illegal conduct. This does not mean
that simply the members must exist, but rather the enterprise
itself exists and maintains structure. In United States v.
Bledsoe, the Eighth Circuit held that an association-in-fact
enterprise must exhibit three characteristics: (1) a common or
shared purpose among its members; (2) some continuity of
structure and personnel; and (3) an ascertainable structure

distinct from that inherent in the pattern of racketeering.

228
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 1040f125 PagelD #: 229

54. Pattern:

A ‘pattern of racketeering activity’ requires at least two acts
of racketeering activity. 18 U.S.C. § 1961(5). However, the
Eighth Circuit has held that multiple acts of racketeering may

not be enough. See H.J., Ince. v. Northwestern Bell Tel. Co.,

 

 

492 U.S. 229, 238-39 (1989). The acts must “amount to or pose a
threat of continued criminal activity.” Hid., inc, Va
Northwestern Bell Tel. Co., 492 U.S. 229, 238-39 (1989). This

continuity requirement can be established by showing either
closed-ended or open-ended continuity (the continual defrauding
of the Plaintiff in his cases forever more by the Florida's
state judicial enterprise}. At minimum, the predicate acts for
close-ended continuity must span a period of “at least one
year.” Open-ended continuity, however, does not require that the
acts span for a certain period of time. Rather, the
racketeering acts must “include a specific threat of repetition
extending indefinitely into the future [or] . . . are part of an
ongoing entity’s regular way of doing business.” See H.J., Inc.

v. Northwestern Beli Tel. Co.,, 492 U.S. 242 (1989),

55. Racketeering Activity:
The element of ‘racketeering activity’ is extremely broad. The

statute includes murder, kidnapping, gambling, arson, robbery,

229
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 105o0f125 PagelD #: 230

bribery, extortion, or a list of many other criminal statutes.
The more common statutes include fraud, obstruction of law
enforcement, forgery, and trafficking statutes. It is
impossible to have a racketeering claim without finding the
defendant guilty of another criminal violation. Heightened civil
and criminal penalties of RICO are reserved for schemes whose

scope and persistence set them above the routine.

56. Association-in-Fact Enterprise:

Any group of entities or individuals that is “associated in
fact” may be a RICO enterprise. Historically, many courts
required the association-in-fact enterprise to have some
structure or hierarchy and an ongoing legitimate purpose that
was different from a group that is joined solely to violate
RICO. In United States v. Bledsoe, the Eighth Circuit held that
an association-in-fact enterprise must exhibit three
characteristics: {1) a common or shared purpose among its
members; (2) some continuity of structure and personnel; and (3)
an ascertainable structure distinct from that inherent in the

pattern of racketeering.

57. Evidentiary Facts and Actionable Claims in Support of the

Counts with Evidence in Appendices:

230
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 106 0f125 PagelD #: 231

A Brief Introduction:

What the co-conspirators in the primary and secondary
enterprises, along with the CNA Insurance Company did not
foresee when they respectively defrauded the Plaintiff on 5-15-
13, 7-29-13 and 6-6-14, case 12~CP-1669 and on 2-6-15, case 14-

CA-10278, was the diligent and relentless Plaintiff filing new

 

complaints with different counts and claims that addressed both
the same underlying inheritance money stolen from him and the
decedent's murder cover-up that unfortunately for them,
reiterated over and over again what they illegally participated
in! The more accomplices who were suckered into helping the
existing crooked participants fight the Plaintiff in ending his
new cases as 1) accessories to both honest services frauds and
2) covering up the prior racketeering activities committed by
the state judicial enterprise and their co-conspirators or lose
their standing as affiliates in multiple enterprises, the more
Rico predicate acts that were committed by the ever growing
number of enterprise members from each enterprise, who by
participating in defrauding the Plaintiff, would in turn make
themselves, their supervisors and their companies liable for the
Plaintiff's damage amounts and undeniably prove the Plaintiff's
racketeering counts and claims. This allowed for over forty
(40) RICO predicate acts to be committed and documented as the
state judicial enterprise continued implementing their scheme to

231
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 107 0f125 PagelD #: 232

defraud the Plaintiffs using officers of the court, while
covering up their prior racketeering activities, again and

again.

Ronald Ficarrotta had Joelle Ober ended case 17-CC-403 on 2-7-
18, a case that had nothing to do with the decedent’s murder, in
order to both monetarily injure and tire the Plaintiff into
giving up all of his legal causes for justice. Florida’ s state
judicial enterprise's scheme of defrauding the Plaintiff in ail
of his court cases resulted in multiple series of related RICo
predicate acts committed with the same pattern and purpose of
stopping the Plaintiff, along with his co-plaintiff, from
together obtaining four (4) different money amounts. These acts
were judicial orders filed in violation of the Plaintiffs’
and/or decedent’s state and federal substantive due process
rights (civil rights violations), committed under Title 18,
Chapter 96, Section 1341, 1343 and 1346 which have been going on
now for seven (7) years! Dozens of Civil RICO Act violations
were committed using some of the following shim sham, scam
rulings by judges when knew better: 1) Extrinsic fraud was used
to dismiss a very obvious murder count as a cause of action in a
case 12-CP-1669, 2) Collateral Estoppel from Florida statute
733.103(2), was used when it was not applicable to the
actionable claims cited in the complaints, resulting in the
dismissal of cases 14-CA-10278 and 16-CA-4693., 3) Res Judicata

232
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 108 0f125 PagelD #: 233

was used when it was not applicable to the actionable claims
cited in the complaint, resulting in the dismissal of case 17-
Cc~403. 4) Having to divest a gifted deed instrument that was
never legally delivered before contesting a separate will
instrument was used to dismiss cases 16-CA-4693 and 12-CA-12257.
5) Not having the right to sue your attorney for lack of privity
with him was used to dismiss case 16-CA-4693. 6) Illegally
having the Plaintiff's complaints dismissed and rewritten twice
in cases 17-CA-4051 and three times in case 17-CA-6219 and then
dismissing case 17-CA-4051 with prejudice on 3-19-19 because the
revised complaints were not written the way the court wanted.
And 7) not paying a courthouse waved transcription fee, or the
case would not be heard, was ordered on 10-39-19 and 11-27-18,

case 18-CA-1537.

The evidentiary facts and relevant laws cited in all of the
Plaintiff's complaints, clearly outlined the merits of each

court case, substantiating both the counts and claims.

The verdict is stiil out in case 17-CA-6219 in which Elizabeth
Rice ordered the complaint to be rewritten on 8-22-18, 5-22-19
and 10-10-19 in violation of the Four Corners Rule, stating on
5-22-19 that she did not see why Julie Holt, local public
defender, one of the ringleaders and co-conspirators in case 1i7-

CA-6219, was a defendant being sued, and would be dismissing the

233
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 1090f125 PagelID #: 234

case with prejudice, if the complaint was not correctly written

 

after giving the Plaintiff just one more chance to rewrite the

complaint (leave to amend) the way she wanted it rewritten.

 

Elizabeth Rice heavily implied that Julie Holt’s name had to be
taken out of the complaint when it was refiled on 6-11-19, case
17-CA-6219! This was once again, Florida’s state judicial
enterprise illegally flexing its muscles in the 13° Judicial
Circuit, by using the best crooked judges they could find to
illegally stop consumers from acquiring justice in Florida
courts ! A court reporter was present, if a transcript is
needed. And Elizabeth Rice also stated on 5-22-19 that she did
not want the revised complaint to be any longer with any more
defendants listed after giving leave to amend. Truly an

unethical tyrant on a mission to tire and defraud!

Several court of appeals and district courts have ruled that
respondeat superior is appropriate under Section § 1962(c) when
the party to be held vicariously liable is not the alleged
enterprise (not the company, but a group of bad actors within a
company or agency), and also was not the central figure or
aggressor in the alleged scheme (not the facilitator or
principle under Section 1962(c)}). See, e.g., Davis v. Mutual
Life Ins. Co. of New York, 6 F. 3d 367, 378-80 (6th Cir. 1993);
Liquid Air Corp. v. Rogers, 834 F. 2d 1297, 1306 (7th Cir.

1987}; Brady v. Dairy Fresh Products Co., 974 F. 2d 1149, 1154-

234
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 1100f125 PagelD #: 235

55 (9th Cir. 1992) and Cox v. Adm’r U.S. Steel & Carnegie, 17 F.
3d 1386, 1406-1407 (llth Cir. 1994) (holding that respondeat
superior liability may be assessed under Section § 1962{c) where

corporate employers (companies and/or owners) benefit from the

 

acts of its employees and the acts were: (1) related to, and
committed within, the course of employment; (2) committed in
furtherance of the corporations’ business; and (3) authorized,
or acquiesced in, by the corporations, opinion modified on other
grounds on reh’g, 30 F. 3d 1347 (llth Cir. 1994). The Blioch
court relied upon a footnote from Petro-Tech which stated that
“there could be circumstances in which the common law of
respondeat superior would hold an employer (company) liable even
when the employer did not benefit from the employee’s conduct
{where the employees are the owners of a company who were the
oniy ones who benefited, not their company).” Bloch, 707 F.

Supp. at 193, quoting Petro-Tech, Inc., 824 F. 2d at 1359 n. ll.

Respondeat Superior Doctrine in conjunction with a RICO
violation, would also hold a supervisor liable for triple
remedial damages even if the supervisor did not benefit from the
employee's conduct, as long as the subordinate employee was
working within the scope of employment and 1) the supervisor was

“guilty of negligence in the appointment of such sub-agent.”

235
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 1110f125 PagelD #: 236

(Hilton v. Oliver (1928) 204 Cal. 535, 539.). And 2) the
supervisor knew what illegal acts had been performed by the sub-
agent, but instead of acting appropriately, turned a blind eye
to the wrong committed. The negligent hiring done by the
supervisor goes beyond the scope of the agency relationship,
and, as such, beyond the scope of any immunity that they would
have as an agent of the employer. With such immunity no longer
applicable, plaintiff's counsel can establish a negligence claim
showing a supervisor’s knowledge of an employee’s propensity for

committing the torts at issue.

 

Below are both case and Defendant specific chronological
listings of the frauds committed in violation of the Civil RICO
Act by the Defendants and their accomplices when all' of them at
least consciously shared in covering up the prior RICO predicate
acts committed by the principles with new ones foreseeable
continuing. in the future, costing the Plaintiffs in their
business and/or property interests, by depriving them of their
5 and 14° constitutional amendment rights in every one of their

court cases listed in this complaint, except court case 17-CA-

8903.

Keep in mind there is no statute of limitations on 1) being an
accessory after the fact in a murder, or on any state or federal

judge having 2) aided and abetted a fraud on the court to be

236
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 1120f125 PagelD #: 237

perpetrated on a party in a court case. The Florida Governor's
Office and former governor Rick Scott, were informed of most of
the illegal acts committed in the paragraphs below by USPS
certified mail, as were Pamela Bondi and the Florida Attorney
General's Office, but these accomplices did nothing, but ignore
the Plaintiff's request for help in fighting affiliate gang
members in their Florida government cabal! Consequently, anyone
who holds a position where one of their require duties is to
assist in the enforcement of federal statutes when probable
cause has been established, either refuses to doa so, or takes
action to prevent the enforcement of the penalties, is
considered an accessory after the fact under Title 18, U.S. Code
§ 3. And when future racketeering was foreseeably committed, is

also in violation of Title 18, Chapter 96, Section 1962(c).

State municipalities can be sued in state court outside of RICO
for one of their employees having breached state government
policy either negligently or deliberately (punitive damages
allowed) that caused damages during the scope of their
employment, but this is not the case with Rick Scott and Pamela

Bondi who acted outside the scope of their employment.

Both Rick Scott and Pamela Bondi can be sued for every illegal
act committed on the Plaintiffs and decedent under the RICO Act

as individuals because they were informed of the wrong that was

237
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 113 0f125 PagelD #: 238

being committed when they had a fiduciary duty to their citizens
as government employees (official capacities) to stop Florida’s
state judicial enterprise from continuing to defraud citizens
seeking justice in Florida courts, but failed to act
appropriately, choosing to turn a blind eye to foreseeable

future racketeering as part of their subjective policy of

 

treating all of their citizens differently while protecting

 

their affiliates!

 

583A. In the decedent’s will contest, case 12-CP-1669, both the
illegal probating of false inheritance instruments by Robert
Welker for where the decedent’s property was going (in rem) and
the litigation of a false summary judgment motion filed by
Thomas Rydberg containing faise affidavits from Sybil Murphy,
Robert Welker and Cyrie Schneider, resulted in the decedent’s

caretakers fraudulently inheriting the decedent’s entire million

dollar estate. Together, all three (3) of these accomplices
along with the Plaintiff’s own attorney, Lee Peariman,
committed: I Fiduciary & Common Law Frauds; II Gross
Negligence; III Concealment Fraud; IV Fraudulent

Misrepresentation; V Extrinsic Fraud; VI Abuse and Neglect under
Florida Statutes 415.1111 & 732.802 (Slayer Statute}; VII Bad

Faith Breach of Legal Representation Under Contract; VItIrI

238
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 1140f125 PagelD #: 239

Constructive Fraud and IX Aiding and Abetting During and After a
Murder, respectively under Titie 18, Chapter 1, Sections 2 @ 3.
Yet Robert Foster did nothing but dismissed the case with
prejudice. Fraud! Sybil Murphy and her three (3) lawyers,
including Lee Pearlman, not only knew of the others’ illegal
acts beforehand (scienter under state and federal Rule 9{b})),
but purposely aided each other in planning, commit and cover-up
all of the frauds cited abcve as accessories after the fact in
the decedent’s murder under Title 18, Chapter 1, Code § 3. And
all three (3) of these lawyers violated The Florida Bar’s Code
of Conduct Rules from 4-3.3 to 4-8.4. In Supreme Court of
Florida, The Florida Bar v. Whitney, 132 So. 3d 1095, No. SClLi-
1135 (2013) eites when an attorney is in violation of the

Florida Bar’s code of conduct.

Lee Pearlman helped opposing parties illegally win in probate by
deliberately failing twice (2) to file the Plaintiff’s affidavit
for refuting the false affidavits filed by opposing counsel
Thomas Rydberg at least 48 hours before the summary Judgment
hearing (5-6-13), and rehearing (7-29-13). This resulted in the
dismissal of case 12-CP-1669, but with the slayer statute count
(Florida Statute 732.802) also having been dismissed with
prejudice without the Plaintiff's knowledge or permission
{extrinsic fraud). The slayer statute count was never argued

during the summary judgment hearings by any party and no

239
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 1150f125 PagelD #: 240

affidavit by opposing parties was ever filed refuting the
decedent’s murder in violation of the Four Corners Rule. If
case 12-CP-1669 was not dismissed, Robert Foster would have been
required to have ordered an investigation into the decedent’s
death and her murder corroborated. Robert Foster read the
complaint and knew of the Plaintiff's murder allegation count
before illegally dismissing it with prejudice on 5-15-13 because
of Lee Pearlman’s failure to adequately work the case. The
transcripts from these two (2) hearings (5-6-13 and 7-29-13) are
in the case file (12-CP-1669} only because the Petitioner alone
hired a court reporter and filed copies with the clerk of the
court. The accomplices are: Ricky Polston, Rick Scott and
Pamela Bondi as the principle leadership of the secondary
enterprise (Section § 1962{b)), Claudia Isom, James Previtera,
David Gee (Section § 1962(b)), Manuel Menendez (Section §
1962(b)), Lee Pearlman, Thomas Rydberg, Thomas Rydberg P.A.,
Robert Welker Sybil Murphy and Robert Foster, for the above

reasons. See Appendix A documents.

58B. On 6-6-14, the 2DCA in appellate case 2D13-4571, legally
in part affirmed the final order in probate case 12-CP-1669 due
to the Plaintiff’s attorney, Lee Pearlman, never having filed a

summary judgment rebuttal affidavit (required), but because of

240
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 1160f125 PagelD#: 241

the severity of the Florida Slayer Statute count violation, the
case warranted the 2DCA reversing the order with prejudice and
sending the case back to the trial judge for an investigation
into the decedent’s murder, as stated in the Plaintiff's murder
count, but the 2DCA, specifically Edward LaRose, was already in
on the RICO plan to cover-up the decedent’s murder by way of
both the chief judge’s office at the 13°" Judicial Circuit
(Manuel Menendez) and the chief judge’s office at the Florida
Supreme Court, Ricky Poiston. Consequently, the 20DCA
deliberately failed to notify anyone of the decedent’s murder or
the Florida Bar for a disciplinary action to be taken on Lee
Pearlman for his negligence during the probate farce, case 12-
CP-1669, The Florida 2DCA judges played their part as
accessories after the fact in the decedent’s murder cover-up by
turning a blind eye to the decedent’s state and federal
substantive due process rights by committing more patterned
racketeering activities throughout the years (2012 - present) in
covering up the prior racketeering activities committed by the
three (3) local enterprises that illegally participated in this
matter. The accomplices are: Ricky Polston, Rick Scott and
Pamela Bondi as organizers of the secondary enterprise (Section
§ 1962(b)), Manuel Menendez (Section § 1962({b)), Edward LaRose
(Sections § 1962(b & c)), Patricia Kelly and Nelly Khouzam for

the above reasons. See Appendix B documents.

247i
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 117 0f125 PagelD #: 242

58C. Then the Plaintiff filed a separate complaint for tortious
interference with inheritance on both Sybil Murphy and Robert
Welker, case 14-CA-10278. Bernard Silver presided. This
resulted in Bernard Silver making a deliberately false ruling to
dismiss case 14-CA-10278 based on the Plaintiff supposedly suing
the beneficiaries again for where the decedent’s property should
have gone. Fraud! The basis for the dismissal was Florida
Statute 7733.103(2). This statute comes into effect only if one
is suing parties a second time for where property has gone
(collateral estoppel), not in suing a beneficiary of an estate
for having committed an intentional tort. In rem is having the
jurisdiction of the probate court decide where the location of a
deceased person’s property will go. Florida statute 733.103
only has relevance when suing again as to where (location}
legally probated property should have gone, not for suing a
person who has illegally interfered with someone inheriting
property. Looking back at this case, By beyond reasonable doubt
evidence, Bernard Silver’s arbitrary, capricious and pretextual
ruling on 2-6-15 did not have anything to do with Manuel
Menendez authorizing his secretary, Kimberly Cash, to slander
the Plaintiff per quod with him. And an affidavit from Kimberly
Cash, stating that she slandered the Plaintiff with Bernard
Silver around 1-6-15, placed in case file 17-CA-902, was a ruse

242
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 118 0f125 PagelD #: 243

to fool the Plaintiff into believing that the courthouse having
siandered him with Bernard Silver, was the reason for his having
lost case 14-CA-10278. During case 14-CA-10278, Thomas Rydberg,
both a CNA Insurance Company counselor for Robert Welker and a
private attorney for Sybil Murphy, filed bogus documents,
committing multiple mail and/or wire fraud solicitations to
Bernard Silver to dismiss this case, one based on Florida
Statute 733.103 which Bernard Silver illegally used, dismissing
this case when all of these accomplices knew better. This is
called having committed a fraud on the court. Before the
Plaintiff was slandered per quod with Bernard Silver by Manuel
Menendez’s office, case 14-CA-10278, Bernard Silver viclated the
Plaintiff’s first 1°* amendment rights by having given an order
on 12-18-14 for just the Plaintiff to never contact his office
by telephone again, or be held in contempt of court (order is in
appendices). The Plaintiff made as complaint to Manuel
Menendez’s office before 12-18-14 about having never received a
returned telephone call in over 30 days from Bernard Silver's
office and was wondering if he and his judicial assistant were
still in business. All of this built up biasness by Bernard
Silver, and yet he refused to recuse himself from case 14-CA-
10278, remaining on it to commit prejudicial treatment of the
Plaintiff, violations under Title 42, Chapter 21, U.S. Code §

1985(3) by reversely discriminating against him on 12-18-14, 1-

243
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 1190f125 PageID#: 244

6-15 and 2-6-15. Bernard Silver had an axe to grind, but was
also being required by his superior, Manuel Menendez, to
continue presiding on case 14-CA-10278 to monetarily damage the
Plaintiff. The accomplices are: Chief Judge of the Florida
Supreme Court during this time with Rick Scott and Pamela Bondi
as organizers of the secondary enterprise (Section § 1962({b)),
Kimberly Cash, Bernard Silver, Manuel Menendez (Section §
1962(b)), Sybil Murphy (Section § 1962(b})}, Robert Welker,
Thomas Rydberg and CNA Insurance Company for vicarious liability
under the Respondeat Superior Doctrine in conjunction with
Section § 1962(b & cc) violations, Defendant, for the above

reasons. See Appendix C documents.

58D. The Petitioner then filed suit on his former probate
attorney, Lee Peariman, in case 14-CA-12257, for negligently
representing him in probate court. The original judge on this
case, William Levens, was about to retire, so he allowed himself
to be recused by the Plaintiff on 4-6-16 rather than illegally
violate any more of his state and federal substantive due
process rights by illegally dismissing case 14-CA-12257 at the
request of Chief Judge Ronald Ficarrotta. The second judge on
this case, Mark Wolfe, was removed and sent to criminal court,

compliments of Ronald Ficarrotta after refusing to fully grant

244
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 1200f125 PagelD #: 245

opposing party’s false motion to stop the Plaintiff from
acguiring any banking records on the decedent, as seen in court
order 5-18-16. And for his unwillingness on 4-25-16 to agree to
hear Thomas Rydberg’s verbal request (solicitation) for a
summary judgment motion to be heard , case 14-CA-12257, in order
to have this case illegally dismissed when he, and whoever else
he was representing, were not party to the case! Mark Wolfe
might make a good witness for law enforcement against Ronald
Ficarrotta and the secondary enterprise consisting of local
district judges and attorneys and should be given immunity from

prosecution.

Attorney Lee Pearlman, the defendant in case 14-CA-12257, was
unofficially (no notice of appearance} represented on 3~-8-16
until shortly after 4-25-16 by his legal opponent, Thomas
Rydberg, from the Plaintiff's probate case (12-CP-1669)! Thomas
Rydberg was trying to stop the Plaintiff from obtaining banking
information on the decedent, but when he failed, he stopped
representing Lee Pearlman in court case 14-CA-12257. The
Plaintiff then decided to depose Sheriff Chad Chronister from
HCSO during this case to find out why for the past three (3)
years the HCSO gang of officers had refused to investigate the
decedent’s murder, Jason Gordillo at HCSO filed a bogus motion
to quash the sheriff’s subpoena, but Richard Nielsen, the third
judge on case 14-CA-12257, was not going to commit a fraud on

245
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 1210f125 PagelD #: 246

the court unless made to by the Chief Judge Ronald Ficarrotta.
Chad Chronister was ordered by Richard Nielsen on 1-10-18 to
come to court on 1-25-18 with his calendar. And the Plaintiff
back then, had Adam Wieser from ABC, Inc. (Disney) ready to film
at the court hearing. When push came to shove, Chad Chronister
contact Ronald Ficarrotta to stop this hearing and Robert
Nielsen illegally dismiss case 14-CA-12257 on 1-24-18, one day
before the motion to quash Chad Chronister’s deposition was
scheduled to be heard {1-25-18}, with perhaps a salary increase,
or the ability to stay in his cushy civil division indefinitely
as a bonafide member of the secondary enterprise in good
Standing. Adam Wieser’s commentary to the Plaintiff as to why
the case had been illegally dismissed was based on information
from an ABC, Inc. employee working at HCSO around 1/2018. The
illegal final order dismissing case 14-CA-12257 stated that the
case was dismissed because 1) the. Plaintiff did not have any
damages to sue Lee Pearlman for. Fraud! Consequently, the
Plaintiff did not have a right to sue his extremely negligent
attorney for failing to file an affidavit to refute opposing
party’s summary judgment affidavits, costing him the probate
case. ‘And the Plaintiff lost the probate case because 2) he
should have divested the benefits of the gift deed instrument
that the Plaintiff never officially received from the

caretakers, as part of their estate plans for the decedent,

246
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 122 0f125 PagelD #: 247

before contesting the decedent’s will instrument. Total fraud!
If the Plaintiff did not have any damages from his mother being
murdered and a voided gift deed given to him by the caretakers
as a joke, why should he of had to divest anything before
contesting the false will instrument which allowed the
caretakers to make claim to over a million dollars’ worth of his
mother’s property? Hysterical! The property given to the
Plaintiff as a gift deed was not delivered to him before the
decedent died, voiding the gift deed benefit. Fraud!
Consequently, the Plaintiff was not going to be given his day in
court by Richard Nielsen, HCSO and Ronald Ficarrotta to prove in
case 14-CA-12257 before a jury of his peers that 1) the decedent
was murdered and her will instrument was worthless and 2) the
Plaintiff would have won case 12-CP-1669, if not for the
intentional defrauding of the Plaintiff by Lee Pearlman.
Richard Nielsen knew before he signed the final order with
prejudice in case 14-CA-12257 that under Florida law, a gift
deed has to be delivered to the intended recipient by the person
gifting the property before their death. He also knew that an
inheritance gift only needs to be divested, if the inheritance
instrument through which the gift is made is being contested and
the will instrument was being contested in case 12-CP-1669, not
the deed instrument. Robert Nielsen knew these facts because

the Plaintiff told him during the summary judgment hearing on 1-

247
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 123 0f125 PagelD #: 248

17-18 with a court reporter present and the transcript from this
hearing was filed on 3-7-18 into the case file (14-CA-12257).
The appeal for this case was illegally affirmed by the 2DCA on
12-5-18, case 2D18-694, a violation of the Plaintiff’s state and
federal substantive due process rights, once again by the
secondary enterprise. The accomplices are: Jorge Labarga, Rick
Scott and Pamela Bondi as organizers of the secondary enterprise
{Section § 1962(b)), Edward LaRose (Section § 1962(b)), Patricia
Kelly, Samuel Salario, Matthew Lucas, Ronald Ficarrotta (Section
§& 1962(b)), Chad Chronister (Section § 1962{b)), Richard
Nielsen, Mark Wolfe, Lee Pearlman, William Levens, Denmon &
Pearlman P.A., a subcontracted agent for Lee Pearlman and FLMIC
and Florida’s Lawyer’s Mutual Insurance Company for vicarious
liability under the Respondeat Superior Doctrine in conjunction
with Section § 1962(b & c¢) viclations, Defendant, for the above

reasons. See Appendix D documents.

58E. At the very first hearing on 9-6-17 with Robert Nielsen
presiding on case 14-CA-12257, additional objections were heard
along with the Plaintiff amending his complaint with a verbal
motion to dismiss the case, made by Thomas Rydberg’s attorney,
Michael McGirney, working for the firm of Spector Gadon & Rosen,

P.C., who was being paid by Axis Insurance. A notice of

248
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 124 0f125 PagelD #: 249

appearance and joinder to Michael McGirney’s motion was also
filed by CNA Insurance Company representing Robert Welker, all
of whom were not party to the case, or representing anyone
officially who was party to the case. On 9-6-17, Michael
McGirney stated to Richard Nielsen that the Plaintiff was a
threat to ail parties (enterprises), having freely filed
complaints on attorneys and judges, was quite a litigator. He
then asked Richard Nielsen to take caution of this and then
verbally soliciting him to illegally dismiss case 14-CA-12257.
Richard Nielsen stated that he had never had anyone ask him to
dismiss a case based on the reasons presented, but by beyond
reasonable doubt evidence, Richard Nielsen dismiss the case
illegally when he was asked to by his boss Ronald Ficarrotta.
By beyond reasonable doubt evidence, case 14-CA~-12257 was
illegaily dismissed on 1-24-18 compliments of Chad Chronister
having solicited Ronald Ficarrotta to make Richard Nielsen do
so. This was not Ronald Ficarrotta and Richard Nielsen just
having committed a fraud on the court, but was racketeering! A
transcript can be ordered by the Plaintiff, if desired. The
Defendants are: CNA Insurance Company for vicarious liability
under the Respondeat Superior Doctrine in conjunction with a
Section § 1962(d) violation and Axis Insurance for vicarious
liability under the Respondeat Superior Doctrine in conjunction

with a Section § 1962(d) violation, See documents in appendix D.

249
Case 2:20-cv-00078-JDL Document 1-1 Filed 03/04/20 Page 125o0f125 PagelD #: 250

58F. During the beginning of 2017, the Plaintiff filed a
complaint in federal court, Middle District of Florida, case 8-
L7-CV-219~7-36MAP, for Bernard Silver having violating the
Plaintiff's state and federal substantive due process rights and
liberties under the 1°*, 5° and 14th amendments to the U.S.
Constitution, when he violated (Title 42, Chapter 21, Subchapter
1, U.S. Code § 1983) during case 14-CA-10278, but Charlene
Honeywell, the federal judge on this case, illegally dismissed
it on 5-9-17, violating the Plaintiff’s federal substantive due
process rights before he was even allowed to have federal
marshals serve Bernard Siiver (defendant} with the complaint!
In Hishon v. King & Spalding, 467 U.S. 69 (1984), the
petitioner's complaint states a claim cognizable under Title
VII, and she was therefore entitled to her day in court to prove
her allegations. Pp. 73-79. Charlene Honeywell wrongly stated
in her order that the Plaintiff had no right to sue Bernard
Silver under Title 42, Chapter 21, U.S. Code § 1983 because he
had judicial immunity from having erred. Fraud! This case was
not to be decided by the presiding judge before discovery had
even started, but by a jury under amend. VII to the U.S.
Constitution, as stated in the Plaintiff's complaint!
Accomplice Bernard Silver used a phony reason, probate statute

733.103, to carry out an improper motive against the Plaintiff

250
